 192DECISIONS OF THENATIONALLABOR RELATIONS BOARDBaton Rouge General HospitalandService Employ-ees' International Union Local275, AFL-CIO.Cases15-CA-8016, 15-CA-8050, 15-CA-8050-2, and 15-RC-675012March 1987DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 9 July 1982 Administrative Law Judge J.Pargen Robertson issued the attached decision. TheRespondentand the General Counsel filed excep-tionsand supporting briefs, and the Respondentfiled an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,'findings,2and conclusions3 and to adopt the recommendedOrder.4iWe deny as lacking in merit the Respondent's motion todismiss or toremand the petition in Case 15-RC-6750We assert jurisdiction over the Respondent because we find that it wasnot, as alleged by the Respondent, a political subdivision of the State ofLouisiana SeeNLRB v. Natural Gas Utility District of Hawkins County,402 U S 600 (1971) We note that jurisdictional concerns raised inNa-tional Transportation Service,240 NLRB 565 (1979), recently reiterated inRes-Care, Inc.,280 NLRB 670 (1986), are not present here given therecord evidence and the nature of the Respondent's jurisdictional argu-ments.2The judge erroneously stated that Charles Hamilton had occasionallywritten up employees for disciplinary actionWe find the error to benonprejudicial becauseHamilton'sduties were otherwise sufficient to es-tablish his supervisory statusThe Respondent and the General Counsel have excepted to some ofthe judge's credibility findings. The Board's established policy is not tooverrule an administrative law judge's credibility resolutions unless theclear preponderance of all the relevant evidence convinces us that theyare incorrectStandard Dry Wall Products,91NLRB 544 (1950), enfd.188 F 2d 362 (3d Or. 1951). We have carefullyexaminedthe record andfind no basis for reversing the findings3 In adopting the judge's findings of 8(a)(1) interrogations, we rely onthe standard set forth inSunnyvaleMedical Clinic,277 NLRB 1217(1985), andRossmore House,269 NLRB 1176 (1984), enfd. 760 F 2d 1006(9th Cir. 1985)Chairman Dotson disagrees with his colleagues' adoption of the judge's8(a)(1) interrogation findings with respect to employees Jacqueline Jones,Bertha Smith, and Yolanda Scott In accord with the principles ofSunny-valeandRossmore,he would find that none of the three supervisor-em-ployee conversations at issue took place in coercive circumstances.Inasmuch as we agree with the judge's conclusions that the Respond-ent engaged in objectionable conduct when the Respondent threatenedemployees with the loss of benefits and coerced employees against theUnion during the critical period, we find it unnecessary to pass onwhether the Respondent's director of materialmanagement's commentsabout replacing employees if they went on strike were objectionableIn adopting the judge's conclusion that the Respondent violated Sec8(a)(1) by threatening employees with loss of jobs if they joined or assist-ed the Union, Member Babson relies only on the remarks by SupervisorsAlexander and Betz to employee Wilson on 12 February and in mid-Feb-ruary 1981, respectively.4 In response to the General Counsel's exceptions, we shall modify thenotice to include a provision remedying the Respondent's unlawful as-ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, BatonRouge General Hospital, Baton Rouge, Louisiana,itsofficers, agents, successors, and assigns, shalltake the action set forth in the Order, except thatthe attached notice shall be substituted for the onerecommended by the judge.[Direction of Second Election omitted from pub-lication.] 5signmentof more difficult jobs to employeeSusanQuiett because she en-gaged in union activities5We agree with the judge that the Respondent committed objection-able conduct during the critical period that warrants settmg'aside the firstelection and directing a new election.In reachingthat conclusion, wenote that this case is distinguishable fromClark Equipment Co.,278NLRB 498 (1986), in which the Board found that certain isolated8(a)(1)violations in a unit of more than 800 did not warrant setting aside theelectionHere the violations included two violations of Sec. 8(a)(3)-thelayoff of employee Warner Wilson because of his extensive union activi-ties and the imposition of more onerous work assignments on employeeSusan Quiett after she was seen handbilling in support of the Union Suchviolations are, by their nature, not fleeting in their effects, and they areunlikely to escape the notice of fellow employees. This is thus not a caseinwhich "it is virtually impossible to conclude that the misconduct couldhave affected the election results"(Clark Equipment Co.,supra, 278NLRB at 505), and therefore not a case in which we may properlydepart from our usual policy, set out inDal-Tex Optical Co.,137 NLRB1782, 1786 (1962), of directing-a new election when an unfair labor prac-tice has been committed during the critical periodAPPENDIXNOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT interrogate you about your unionsentiments.WE WILL NOT threaten you with loss of jobs ifyou join or assist Service Employees' InternationalUnion Local 275, AFL-CIO or any other labor or-ganization.WE WILL NOT threaten you that you will not beallowed to discuss work scheduling problems if theUnion is selected as your representative.WE WILL NOT threaten you that, if the Union isselected as your bargaining representative, you willnot be able to work overtime, adjust work sched-ules, or come to supervision with your problems orcomplaints.WE WILL NOT assign you more difficult work as-signments because or your union activities.283 NLRB No. 37 BATON ROUGE HOSPITAL193WE WILL NOT layoff or refuse to reinstate youbecause of your union activities.WE WILL. NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL offer Warner Wilson immediate andfull reinstatement to his former position or, if thatpositionno longer exists,to a substantially equiva-lent position, without prejudice to his seniority orother rights and privileges.WE WILL make Warner Wilson whole for anyloss of earnings, he may have suffered by reason ofour discrimination against him, with interest.'WE WILL expunge from,our records any refer-ence to the layoff of Warner Wilson and WE WILLnotify him in writing of our action in that regard.BATON ROUGE GENERAL HOSPITALCharlotte N.White, Esq.,for the General Counsel.James D. Carriere, Esq.,for the Respondent.Michael J.Meyers, Esq.,for the Charging Party.DECISIONSTATEMENT OF THE CASEJ.PARGEN ROBERTSON, Administrative Law Judge.This case was heardin Baton Rouge,Louisiana, on Feb-ruary 8 through 11 and March 1 through 3, 1982. Thecharge in Case 15-CA-8016 was filed on January 27,1981.A complaint in that caseissued onMarch 3, 1981.The charge in Case 15-CA-8050 was filed on February18, 1981, and amended on February 26, 1981. The chargein Case 15-CA-8050-2 ' was filed on March 29, 1981. Thecomplaint in those two cases ;issued onApril 10, 1981.An orderconsolidatingthe three above unfair laborpracticecases issuedon April 10, 1981. On June 19,1981, a Supplemental Decision and Order directing hear-ing on objections issued in Case 15-RC-6750. On June22, 1981, an order issued consolidating the three aboveunfair labor practicecasesand Case 15-RC-6750. OnJanuary 27, 1981, the Regional Officeissued amendmentsto the above-mentioned complaints.The Supplemental Decision and Order directed a hear-ing on the following "objection to conduct of election"filed by the Union following a May 7, 1981 secret-ballotelection conducted by Region 15 of the National LaborRelations Board:(1)Management,itofficers, agents and representa-tives threatened employees with the loss of bene-fitsand possible loss of jobs if they voted forSEIU, Local 275.(3)Employees were threatened with loss of previ-ously enjoyed benefitsfor engagingin protected,concerted'and/or union activities.(9)Agents ofmanagementcontinue to coerce work-ers againstthe union from about February 9, 1981,through May 7, 1981,reference:ConsolidatedComplaintNo. 15-CA- 8050 and15-CA-8050-2 issued by the Regional Director,Fifteenth Region dated April 10, 1981.The complaintalleged numerousindependent8(a)(1)violations and 8(a)(3)allegationsincluding denying anemployee a merit wageincrease, laying off eight employees, changingwork assignmentsof one employee, andterminatinganother employee.FINDINGSOF FACT'During the hearing the partiesstipulatedthat the fol-lowing individuals were, at materialtimes,supervisorsand agents:David Frank Robertson2-(Housekeeping)Gayle Caillouet-(Nursing Services)Tom Alexander-(Vice President)Gerald Colston-(General Stores)Tom Webb-(Vice President of EmployeeRelations)Claude Kilpatrick-(President-untilJanuary 11982)Joann Lappin-(Nursing Services)George Munn-(Director of Material Management)Tom Sawyer-(Vice President)Shelia Jacobs-(Public Relations Director)Tom Hagen-(Vice President)James Walters-(Administrative Director of Radiolo-gy)Joyce Burkeen-(Director of Nursing)William Snider-(Director of Environmental Services)Dorothy Jones-(Director of Housekeeping)Gladys Couraville-(Housekeeping)iThrough its answer as amended and through stipulations, Respondentadmitted the commerce allegations in the complaint The complaint al-leges, Respondent admits, and I find that, at all times material, Respond-ent, a Louisiana corporation with a hospital facility located in BatonRouge, Louisiana, provided nursing and health care services and, duringthe past 12 months, a representative period, Respondent purchased andreceived goods and materials valued in excess of $50,000 from points lo-cated directly outside the State of Louisiana.At the hearing, Respondent also admitted, and I find, that the Charg-ing Party(the Union)is,and has been at all times material,a labor orga-nization within the meaning of Sec 2(5) of the Act.Despite the above, Respondent contends the Board lacks jurisdictionon the ground that it is a political subdivision of the State. Respondentoffered evidence showing it benefited from a $20 million bond issue fromthe East Baton Rouge Parish Hospital Service District No. 2 and that an-thority,which is composed of five commissioners, was cieated by theEast Baton Rouge city-parish government pursuant to authority createdby an Act of the legislature of the State of Louisiana. All the five com-missioners were, at material times, members of Respondent's (the corpo-ration) 45-member board of trusteesMoreover, 4 of the 5 commissionersare on the 21-member board of Respondent's hospital (Baton Rouge Gen-eralHospital).However, there was no showing that District 2, or anyother political subdivision, controls, to any extent— Respondent's employ-ees' terms and conditions of employment. In fact, the record clearly re-vealed, and I find, that Respondent retains sufficient control over its em-ployees' terms and conditions of employment so as to be capable of effec-tively bargaining with a representative of the employees(National Trans-portation Service,240 NLRB 565 (1979)). I find that Respondent is not apolitical subdivision but is an employer within themeaningof Sec. 2(6)and (7) of the Act, and subject to the Board's jurisdiction.2Throughout the record this particular supervisor is identified asDavid Robinson. I have referred to him as David Robertson in view ofhis spelling of the name in conference reports signed by him 194DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDLorenBeard-(Central Supply)Nella Guilbeau-(Nursing Services)Gloria Cyrus-(Housekeeping)Hilda Dewesse-(Assistant Director of Nursing)Louis-Champagne-(Director of Personnel)Larry Betz-,(Laundry)Robert Mancell-(Chief X-ray Technician)Ernest Peters-(General Stores, Assistant Supervisor)Linda James-(Assistant Director for Food Services)Betty Falgout-(Director of Nursing CDU)Linda Alumbaugh-(Director, of Chemical Dependen-cy Unit)Era McRae-(Supervisor)Melda Pace-(Director of Housekeeping)George Miley-(Director of Laundry)Eva Lewis-(Housekeeping)BettyWard-(Assistant Director of Nursing Services)1.THE8(A) (1) ALLEGATIONS3The 8(a)(l) allegations are considered below regardingthe named supervisors:A. Gerald ColstonFormer employee Yolanda Scott testified that she hada conversation with Gerald Colston in his office in "Jan-uary 1981 about two or 'three weeks at the beginning ofJanuary," and "Mr. Colston asked me if I knew aboutthe union and I said to Mr. Colston that I did, but Ihadn't participated in the union activities because of theillnessI had in my family." Scott also testified about Col-ston, "He also asked'me if I knew Susan Quiett; and Itold him that I did know Susan Quiett, personally Ididn't; I knew her sister real well." She went on to testi-fy Colston "asked me if I was for the union; and I toldhim that I hadn't made a decision yet, whether I wasgoing to, you-know, vote yes or no on that."Scott stated, "After [Colston] asked me if I knewSusan Quiett and I said that I didn't know her personal-ly, that I knew her sister-he said that some black peoplebe going around talking about things they didn't knowwhat they were talking about." Scott asked Colston,"What did he mean," and' "He said when he worked attheUniroyal plant that the black people, you know,black guys that he was working with were striking anddidn't know what they were striking for." "And he said3Numerous 8(a)(1) allegations were also allegedby the Union to con-stitute objectionable conduct. Those includeallegationsconsidered belowregardingSupervisorsTom Sawyer, Betty Falgout,HildaDewesse, TomAlexander,Tom Webb, Louis Champagne, Claude Kilpatrick, LarryBetz,David Frank Robertson, Loren Beard, Gayle Caillouet, Nella Guil-beau,and Shelia Jacobs Additionally, it, was alleged that Respondentcommitted objectionable conduct by changing its policy to provide freeparking to its employees, by denying an employeea merit wage increase(also allegedas an 8(a)(3) violation), and by laying off eight employees(8(a)(3) allegations).Note: Re Shelia Jacobs: Thecomplaint allegationsrefer to AlexanderJacobs. However, the, supervisorystipulationshows only Shelia JacobsThe evidence demonstrates that two supervisors, Alexander and Jacobs,conducted one of the groupmeetingsAs shown below, my findingsherein revealthat the speakers at the groupmeetingswhether Jacobs orother supervisors, used prepared text. Therefore, the confusion regardingJacobs name neither adds nor detracts from my overall finding. My find-ings as toJacobs are included within the section dealing with the allega-tions referring to Tom Alexander.black people nowadays.go around talking about a lot ofthings they don't know what they are talking about. Andhe said Susan going pushing the union and she doesn'tknow anything about the union or she doesn't know any-thing about what she is talking about." On cross-exami-nation,Scott testified that Colston "Asked me if I hadbeen toanyof the union meetings and if I were for theunion." "I told him that I hadn't been to any of theunion meetings because I had illness in .the family. Mygrandmother was real sick in the hospital at the time-""But I was communicating with the people that had beenat themeetingsevery week. And he asked me if I wasfor the union. And I also told" him that I hadn't made mydecision yet, or whether I was for the union but I wasbest for whatever best for me."I-Former employee Susan Quiett testified that she at-tended a meeting conducted by Gerald Colston and "alsoDonald from pharmacy" around the-end of January orthe beginning of February. Quiett testified that anassist-ant supervisor, Lawson, was also present along with fiveemployees from housekeeping, and nursing services.Quiett testified that Colston:Told us that he was involved in a chemical plantthat had a union and that they were trying to get aunion, but then things didn't go the way the unionwanted. And he said that the union took the em-ployees out on strike.He said the union could do all sort of things andsome bad things. He told us that if the union comesin-if the union is voted in we would start out withzero-and he held up a blank sheet of paper. Andhe also told us that different companies that hadunions or that was trying to get a union that thebenefits we had now we won't have if the union isvoted in. And that they will have people to replaceus.He said people they would hire to replace us,they would be by the experience' they had,- woulddecide who would get our jobs. 'Susan Quiett also testified she had a conversation withGerald Colston about 2 weeks before she was laid off onFebruary 20, 1981, that Colston approached her as shewas coming out of the cafeteria. Quiett testified that Col-ston said to her:Susan, I would like to talk to you. So he broughtme to the side and he asked me if I knew what Iwas doing. And I said yes. And he said, what doyou think the union can,do for you?And I said the union can do great things for me.And he said, well, why do you feel that the unioncan do good things for you? And I said, because theunion can give me better working conditions. Andhe went on to say that the union can also take yourjob and he said when we go out on strike we willnot get paid while we are on strike. He said thatthey will have people to replace us.In regard to alleged conversations which Colston hadwith Yolanda Scott, Colston testified that he had conver- BATON ROUGE HOSPITAL195sations with Scott "But the same conversation I had withall the other employees I spoke to. So, if you're asking ifwhether or not Ms. Scott had a special conversationwith me about the union, no." Colston was asked if heever asked Scott "if she was for the union?" Colston re-plied that he had not. He testified that Scott would onlysay that "my husband does not want me to get involvedwith the union." Colston testified" he did not ever recallasking Scott if she knew Susan Quiett and he testifiedthat to the best of his knowledge that he never told Yo-landa Scott that Susan Quiett does not know anythingabout the Union or does not know anything that she istalking about.Colston admitted giving group talks to employees atthe hospitalbut he testified that he simply read the mate-rial from the prepared text.Colston denied having a conversation with SusanQuiett as she was leaving the cafeteria. He admitted thaton one occasion he saw Susan Quiett on the elevator andthat she was crying. Colston testified that he inquired ofSusan Quiett about what was wrong and her answer was"That's why we need the union in this damn place. Andthat is as much as she would say." Colston asked Quiettif she felt like talking about it and she said no. Accordingto Colston, that was the extent of this conversation withSusan Quiett. Colston was asked if he questioned SusanQuiett, "Why do you feel that the union can do goodthings for you?" He replied, "Not that I recall." Colstondenied telling Susan Quiett in his conversation with herthat the Union can take your job and that when you goout on strike you will not get paid and that they willhave people to replace you.Discussion1.The group meetings4Susan Quiett testified regardinga meetingshe attendedand conducted by Colston, which she referred to as the4 The unfair labor practiceallegationapparently involved only the firstof several addresses to employees. Although different groups were ad-dressed at various times, the same address was used for each of thesegroupsSubsequently the same process was repeated with differentspeeches. A consensus of the testimony from witnesses of all three partiesconvinces me that in each of the first group of meetings several employ-ees were addressed by two representatives of Respondent, and those rep-resentatives received from Respondent prepared texts for their addressesto the employees Respondent's 'witnesses,identified as speakers in thosemeetings, indicated that they spoke from a prepared text which, on itsface,dictated which of the,two speakers presented pertinent parts of theaddress.Resppndent'switnessesadmitted answering employee questionsduring those meetings and one witness for the General Counsel, WarnerWilson, indicated in his testimony that he questioned the speakers duringthe course of the address However, with the exception of Wilson, noneof the witnesses for the Union or the General Counsel demonstrated bytheir testimony that the allegedly unlawful comments during the meetingarose in response to employeequestions.In considering the credibility of the group's meetings testimony, I mustand do consider that the evidence establishes that all the speakers werepresented with prepared texts for those meetings Obviously, in the ab-sence of other factors, a witness that has available for pretrial examina-tion the text of the speech that he had before his speech and that he usedduring, the speech would have a broader basis for accurate recall of theevents during the speech than someone attempting to recall what heheard on the one occasion of the speech I shall fully consider that pointin determining the probability of the accuracy of the witnesses' recallDue to consideration of the written text,Iwillbe more reluctant tofirstof Respondent's speeches to its employees. Thewritten text that Colston testified he read to the employ-ees is in evidence. Quiett's testimony, although remark-ably similar to the written text, contains comments byColston that would constitute predictions of disadvan-tageswhich would result from unionization. AccordingtoQuiett,Colston indicated that employees would losebenefits and employees would be replaced.On the other hand, the written text states, inter alia,that bargaining begins at the zero point and everythingyou currently have would go on the bargaining table andbe subjected to the give and take of bargaining. The textthen points to examples of loss of benefits, including aspecific case where employees' pay was reduced throughbargaining. The text also points out that the only weaponthe Union has to try and force its demands is to strike. Itthen illustrates that strikers will not be paid nor will theyreceive other benefits and the employees "could loseyour job" because they could be replaced during an eco-nomic strike.Iam convinced that Quiett's testimony reflects herrecollection of what Colston meant in the group meet-ings.However, in view of Colston's testimony and theentire record, including my observations in footnote 4above, plus the close similarities between the text andQuiett's recollection, I find that the text was actually fol-lowed by Colston.52.Yolanda Scott and Susan QuiettGeraldColston denied having conversations withScott and Quiett to the extent of their respective testimo-ny. I am persuaded, on the basis of the demeanor of thewitnesses and the entire record, that Scott and Quiettshould be credited over the testimony of Colston regard-ing those conversations. In considering this credibilityissue, the background of the employees union activity isof particular importance. Susan Quiett was a visibleunion supporter. Perhaps her most visible activity washer handbilling for the Union across from the hospital bythe "new parking lot." Her handbilling, which started onDecember 7, 1980, and occurred on three or four occa-sions before her February 20, 1981 layoff, was observedby supervisors of Respondent. Against that background,credit evidence that is contrary, but similar, to comments in the text (e.g ,evidence that benefits will be lost as opposed to language in the textshowing that negotiations may result in loss of certain benefits).Moreover, although I shall consider the evidence in its entirety, I donot find totally determinative of the question of variance from the writ-ten text testimony that the speaker looked up at the audience or that thespeaker did not appear to read from notes The evidence did not revealwith precision the dates of the speeches. Those speeches were repeated,often times by the same speakers, to different groups of employeesTherefore, it is apparent that depending on how often the particularspeaker had given the speech at issue, he may have been so familiar withthe text at the time of the speech in question that frequent referrals to thetext were no longer necessary5Concerning Quiett's testimony, I note that it is not disputed that vari-ous speakers made comments in the nature of answers to questions fromemployees that were not contained in the written text However, in thecase of Quiett's testimony, and on most other situations involving thespeeches, the material comments (i.e, alleged illegal comments) are sosimilar to comments in the written text that I am convinced and find thatactual remarks were taken'•rom the text and were not made in responseto employee's questions 196DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIfmd Yolanda Scott's testimony that, when Colstonquestioned her about the Union during 1981, he specifi-cally ' asked about her acquaintance with Susan Quiett,gives a clear appearance of credibility. Scott's testimonyin that regard evidenced a clear recollection of com-ments that would logically follow considering Respond-ent's knowledge of -Quiett's activities. On the other hand,in consideration of whether Scott fabricated her versionof the Colston conversation, I cannot conclude from therecord that she was otherwise aware of Respondent'sknowledge of Quiett's union activities. According toScott's testimony, she had not, at that time, participatedin union activities because of her grandmother's illness.Moreover, regardless of her knowledge of Quiett's ac-tivities, I find it unlikely that Scott could fabricate such aconversation by including references to another employ-ee's union involvement that fits so reasonably into the es-tablished time pattern of Quiett's activities.Additionally, a comparison of Scott's and Quiett's tes-timony showed a continuing pattern of comments byColston-i.e., when Colston talked to Scott in January,he commented that Susan Quiett was pushing the Unionand she does not know anything about "what she is talk-ing about"; when Colston talked to Susan Quiett in Feb-ruary 1981, he asked her if she knew what she wasdoing; what did she think the Union could do for her.ConclusionsThe complaint alleges that Respondent's supervisorand agent, Gerald Colston, engaged in 8(a)(1) violationsby orally interrogating employees concerning employeesunion activities on three separate occasions; creating theimpression of surveillance of employees union activities;threatening that should the Union successfullyorganize,bargaining would commence with a blank sheet of paper;threatening loss of benefits if the Union was successful;and threatening that if the Union was successful, employ-ees would be required to strike and would lose jobs'.Apparently the threats noted above allegedly occurredduring a group' meeting addressed by Colston. In view ofmy -findings herein 'that material speakers at those meet-ingsfollowed a written text and the evidence failed toestablish that the speakers make arguably violative com-ments not contained in the text, I shall consider below allthe allegations which arose during those meetings undera common heading.Therefore, ,as to Colston individually, I shall now con-sider only the allegations of interrogations and impres-sions of surveillance. In essence, the credited evidencedemonstrates Colston asked Yolanda Scott in his officeduring January' 1981 if she knew about the Union, if shehad been to any of theunion meetings, if she was for theUnion, and if she knew Susan Quiett. Colston also toldScott that Quiett was pushing the Union and did notknow what she was talking about. Concerning Quiett,the credited evidence demonstrated that Colston talkedto her outside Respondent's cafeteria in February 1981and asked her if she knew what she was doing; what didshe think the Union could do for her; and told her theUnion could take her job and that she would not getpaid although on strike; and people would replace theemployees.I see nothingin the above conversations that wouldsupport a fmding that `Colston created ,an impression ofsurveillance.He did imply knowledge of Susan Quiett'sactivities.However, the record clearly proved thatQuiett'sactivitiesbefore that conversation, includedhandbilling for the Union in open view of employees andsupervisors alike. Therefore, Colston's comments demon-stratedawarenessof nothing that was not commonknowledge. I fail to see how a supervisor's comments in-dicatingthat he did nothing beyond observing such openactivities could be considered coercive. I fmd that theGeneral Counsel failed to prove- that particularallega-tion.SeeRegal Tube Co.,245 NLRB 968,'97-3 (1979);Carrick Foodland,238 NLRB- 568, 569 (1978).On the other hand, I find Colston's questions to Scottand Quiett were coercive. In that regard, I note thatScott was questioned in Colston's office; his questions toScott were extensive (i.e., if she knew about the Union;had she attendedany union meetings;if she was for theUnion; and did she know Susan Quiett, a known unionadvocate); and his comments included an implication thatunion advocate Quiett wasengaged inunion activitieswithout being fully knowledgeable of the possible ramifi-cations of that activity. I note that Quiett was queried onwhat she thought the Union could do for her; and if sheknew what she was doing. Additionally, Colston threat-ened Quiett with possible loss of her job because-of theUnion. Both the Board and the courts have traditionallyfound such comments constitute an 8(a)(1) violation espe-ciallywhen, as here, they occur in an atmosphere ofother violations. SeeAgri-Seeds,237NLRB 911, 916(1978);BackstageRestaurant,232NLRB 1082, 1088(1977);NLRB v. W. C. McQuaide, Inc.,552 F.2d 519,533 (3d Cir. 1977);Jody Tootique,245 NLRB 734, 739(1979);PeltonCasteel, Inc.,246 NLRB 310 (1970); andCerro CATV Devices,237 NLRB 1153, 1156 (1978). Re-spondentproved' no valid purpose behind its questioningof Scott and Quiett and the record indicated that novalid purposes existed. There was no showing, for exam-ple, that Respondent was checkingon a unionclaim ofmajority status nor was any motive shown other than theone apparent in Colston's efforts to require the two em-ployees to identify and support their respective positions.Additionally, Colston .was not a low-level, firstline super-visor.Although the record did not fully reveal his posi-tion in Respondent's supervisory structure, it isapparentfrom his testimony that,he supervised firstline supervi-sors.Concerning Quiett, even though' Respondent knew ofher union activities, the Board has found similar ques-tioning,ashere, violative(TR W-United Greenfield Divi-sion,245 NLRB 1135, 1139 (1979)).B. Gloria CyrusFormer employee Joann Tate testified that she had aconversation with Gloria Cyrus ' in the presence of twoother employees on February 9, 1981, at the hospital.According to Tate, she and two other employees weretalking when Cyruscameup and asked, "Were we dis-cussingthe union." The employees asked why and Cyrusstated, "Because every where she go people are talking BATON ROUGE HOSPITAL197about the union." The employees then told Cyrus thattheywere talking about the Union.Tate stated that later on thatsameday after she hadreturned to her work station, Cyrus came to her andasked Tate what she thought about the Union and wasshe going to vote for the Union. Tate testified that shereplied, "Sure, if I thought it could get there." At thatpoint Cyrus stated, "Well, that she didn't have anythingelse to do with it because she needed her job."Gloria Cyrus testified that she did not have a conver-sation with Joann Tate and others about union activities.Cyrus testified that she did recall one conversation whenshe went to Joann Tate and Julia Kelly and asked themwhat they needed on the carts and that one of the em-ployees asked her if she received a letter from the hospi-tal.Cyrus replied that she said yes, Cyrus testified thatTate did not say anything about the Union, but that Tatesaid, "I don't know what they are sending me mine forbecause people are goingto do what they want to doany way." Cyrus testified that was the end of the con-versation. Cyrus testified that she did not ask Tate if shewas going to vote for the Union nor did she ever askTate if she, Kelly, and Stevenson were talking about theUnion.DiscussionThe dispute between the testimony of Joann Tate andGloria Cyrus presents a difficult credibility problem. Al-though bothwitnessesevidenced good demeanor, theyalso demonstrated weakness in recollection during cross-examination. Concerning Tate, her testimony conflictedwith her pretrial affidavit regarding the substance of theabove-mentioned conversationwith Cyrus and with herlayoff interview. Cyrus' cross-examination demonstratedweak recollection in several areas, most noticeably inregard tounion discussionsat the hospitaland the meet-ings held by the hospital regarding the union efforts.Moreover, Cyrus appeared to change her testimony onredirect regarding the practice of moving relief maids toanotherfloor.Nevertheless,itremainstheGeneralCounsel's burden to prove its allegations by substantialevidence.Due to the conflicts between Tate's testimony at theinstant hearing and her pretrial affidavit, I am unable tofind that the General Counsel has established throughsubstantial evidence that the above conversation oc-curred as testified by Tate.ConclusionIn view of my credibility findings above, I find thatthe General Counsel has failed to prove the 8(a)(1) alle-gations regarding Gloria Cyrus.D. Hilda DeweeseFormer employee Dorothy Huges testified that she at-tended a meeting conducted by Deweese and a man shedid not know at the hospital on February 9, 1981. Therewere approximately 20 employees at the meeting. Hugestestified,"Theysaid if the union would come in theywould call a strike-and we would lose our jobs-andour family would be deprived of needed things-and wewould lose all our benefits." Huges said, "They said ifthe union came in we would automatically lose our jobsand all our benefits."Huges also testified,"They said ifthe union did come in they would call a strike; and wewould lose our jobs." Later,under cross-examination,Huges was asked if the employees were told they wouldautomatically lose their jobs and she replied, "Yes, andyou would be laid off from work."Hilda Deweese admitted giving group talks to employ-ees at the hospital. However, she denied making thecomments alleged in Huges' testimony.Deweese testifiedthat she followed the script of the speech although sheadmitted answering employees questions.DiscussionAgain, as in the case of the address by Gerald Colston(above),Dorothy Huges' testimony is very similar tocomments found in the written text. Although, I am con-vinced that Huges endeavored to recall what was said,her observations reflect her understanding of the messagerather than the actual words. The text reveals that theactual speech was long, almost 20-typed pages, and con-tainsspecific examples underscoring possible conse-quences of unionization.I find it less than surprising thatHuges and other employees came away from the speech-es with the impression that they had been warned againstcertain dangers created by unions.However, on the other hand, I find it unlikely that anyemployer would, in a situation like we have here whennumerous mid-level and high-level representatives ad-dressed employee groups, encourage the speakers todepart from the written text. Such a practice would mostlikely result in a confused and nonproductive message. Ifind it more probable that when, as here, both the em-ployee witness and the speaker witnesses appear credible,the speech was actually given as written with the resultthat one or more of the listeners may have understoodthe speech's predictions to be more definite than actuallyexpressed.ConclusionAs indicated above, in view of my findings thatDeweese followed the written text in her February 9,1981 address to the employees,I shall consider this alle-gation below along with allegations going to other super-visors regarding the group meeting.D. Tom AlexanderFormer employee May Ella LaCour testified that sheattended a meeting at the hospital around January 20,1981, conducted by Alexander, Jacobs,6 and a black manfrom purchasing. LaCour testified:Well,Mr. Alexanderdid mostof thetalking andhe said that unions wasn't any good for hospitalsand unions wasn't any good for patient care. Andthen he also talked about strikes, mostly, the two orthree people were going out on strikes and that youcan be at home and you wouldn't know anything6 Shelia Jacobs did not testify. 198DECISIONSOF THE NATIONALLABOR RELATIONS BOARDabout it and he named several places that had hadstrikes and people lost their jobs. And then he saidthat-that you can lose all your benefits, that if theunion would come in you wouldn't have no one totalk to. You'd have to go to the Board. And then healso told us-he held up a blank piece of paper-saying that you would have to start bargaining froma blank sheet of paper. And then he also told usthat there was a big layoff coming up.LaCour was asked if Alexander gave the reason forthe big layoff and she replied, "He said a shortage ofstaff nurses."LaCour testified that approximately 20 employees at-tended the above meeting.1.Alexander's meeting with Warner WilsonFormer employee Warner Wilson testified that he wascalled into Tom Alexander's office on February 12, 1981,and in addition to Tom Alexander, Supervisors BillSnider and -Larry Betz were also present. Wilson testifiedAlexander told him, "We just got the result of who waseligible to vote yesterday. And you are a supervisor andyou fall under management; therefore, you are not eligi-ble to vote." Wilson testified that Alexander told him:You are a supervisor. You are not allowed tovote. I don't want you to say anything, speak up forthe union. I don't want you to discuss the unionwith anyone or it could mean your job. I knowhow strongly-I know how strongly you feel aboutthe union-you know, how strongly I feel about theunion, you know, wanting it. So I personally calledyou up here to tell you not to discuss anythingabout the union, or not to say anything to anybodyabout the union, because it could mean your job.Wilson stated that he asked Alexander, "Since I'm a su-pervisor, why aren't I drawing supervior's pay?" Alexan-der replied, "Well, you are going to have to take that upwith Mr. Gene Miley, which is the laundry manager."According to Wilson, Snider then said, "If you don'tlike the pay you are getting you can quit." Alexanderstated, "Do you understand what I mean." Wilson re-plied, "I understand exactly what you mean."2.Alexander and the director of nursingWarner Wilson also testified abouta meetingconduct-ed by Tom Alexander along with a lady that he believeswas the director of nursing.Wilson stated that otherpeople in attendance included a lady named LouiseHarold, a man that worked inmaintenance,a lady fromnursingservice, and two other employees he did notknow. Wilson's testimony about that meeting was as fol-lows:During the course of the meeting the lady said,"Well, if the union win and we go to the bargainingtable,we'll go with this." And she held up a blankpiece of paper. So I asked her, I said, "Well, is itgood faith to go to the bargaining table with ablank sheet of paper?"She said all that we have to do- is go to the bar-gaining table. So I don't know which one said it,the next statement about-if it was Mr. Tom Alex-ander or the lady-but if we go the bargaining tableand we can't reach an agreement then the unionwould call a strike.And I said, I told them, Well, the union can calla strike, the union members have to vote on astrike.And if they vote on a strike they have togive the hospital 90 days notice. And I think a 90-day and then a 30-day notice, and then 10-daynotice. I think that's federal law.And if they don't reach agreement by then theyare not bargaining in good faith. So, Mr. Alexanderwent on and was talking about this hospital in LakeCharles had voted a union in and wound up makinglessmoney. And he also was speaking about strikes.He said if the employees go on a strike they canbring in a catering service or whatever-you know,to replace the employees that's on a strike.And then after the strike is over-when the strikeisover some of the employees might be out of ajob.He also said that all the union wanted to do wastake your money. They don't do anything for you.And I told them-I spoke up and I said, well, Iwould rather pay $6,00 or $12.00 a month uniondues for job security because right now anyone cancome in, you know, and tell me I am fired withoutany really good reason. And I would be out of ajob. At least with the union I have some type of se-curity.They would have to have a good reason tofireme.So they kept on talking. He said, well, youknow-they kept on talking more or less like if theunion came in there could be trouble. There couldbe violence and things like that, you could lose holi-days.And they kept on talking and I just turned a deafear to the meeting at that point.Wilson testified that the meeting conducted by Alexan-der was before Alexander told him that he was not eligi-ble to vote.ITom Alexander testified that he along with EdwardSilvey, Louis Champagne, Shelia Jacobs, and the Com-pany's attorney, Lindsey, participated in the formulationof a group of speeches to be delivered to the employeesduring the union organizing campaign. Alexander testi-fied there were five or six speeches in all. Each of thosespeeches was presented to several groups of employees.The first of the five or six speeches contained'a refer-ence to a blank sheet of paper. According to Alexander,he was one of the persons that presented that speechwhich was given on February 9, 1981, Alexander testi-fied:We, of course, had a speech typed out. We fol-lowed it to the word. Basically, that speech saidthat if bargaining-if the union got in and bargain-ing commenced we would bargain in good faithwith the union, but bargaining started at the zero BATON ROUGE HOSPITAL199point, item by item and there was no guarantee thatanyone would come out better or worse, during thebargaining process.The blank sheet of paper was held up and dis-played that bargaining would start from zero point.According to Alexander, there was reference during thespeeches to Clarence Crayton, the secretary-treasurerand chief organizer for the Union at the hospital. Hestated that the reference to Crayton was that Craytonwas negligent in performing some of his duties in bar-gaining -and it was questioned whether this negligenttype of person was the kind of individual that BatonRouge General Hospital employees would want bargain-ing on their behalf. In support of this position regardingCrayton, Respondent distributed to the employees duringthe speeches a letter purportedly from Crayton to the ex-ecutive vice president of AMI in which Crayton indicat-ed he was negligent because he failed to bargain proper-ly on behalf of the employees.Alexander denied that he participated in any meetingwithWarnerWilsonconcerningWilson's supervisorystatus and his working for the Union at Baton RougeGeneral Hospital. However, admitted Supervisor LarryBetz testified:Q.Did you ever attendameetinginvolvingeitherMr. Alexander or Mr. Munn or Mrs. Beard,orMr. Snider where Mr. Wilson was present andhe was told that he was a supervisor and that hecould not participate in the union activities?A. I remembera meeting.Q. Did you attendthe meeting?A. Yes, I did.Q. Who was present?A. Mr. Alexander, Mr. Miley, myself and WarnerWilson.Q. And what was told to Mr. Wilson?A. That part of the conversation I really don't re-nnember.In regard to the speeches to employees,Alexander ad-mitted that there were question -and answer periods andthat he answered questions extemporaneously. Alexanderadmitted discussing strikes and strike violence with em-ployees during those meetings and showing clippings ofstrike violence to the employees.Under redirect, examination,Alexander denied that inanswering any employee questions,'he told the employ-ees that they would lose their hospital benefits if theUnion successfully organized the hospital. He also deniedthat in answering questions he told employees that theywouldno longer have anyone with whom they coulddiscuss their problems and would have to go to the Na-tional Labor Relations Board,Alexander denied that heinformed any employees that strikes would be provokedand loss of jobs would occur if the Union successfullyorganized.On recross,Alexander admitted that they did"Inject union stewards in this situation,and to whateverextent the steward would have to get involved [the em-ployeesl would have to involve him."3.Tom Alexander re CharlesHamiltonIn the General Counsel's case, Charles Hamilton wascalled and testified to a conference he had with GeorgeMunn, who Hamilton described as being over purchasing,housekeeping, and the laundry. Hamilton testifiedthe conference was in Munn's office and included Harrisand Beard. Hamilton was recalled during the rebuttalportion of the General Counsel's case and he testifiedthat he then recalled that Tom Alexander was presentalong with Munn and Beard.During the General Counsel's case-in-chief, Hamiltonrecalled thatGeorge Munn did the talking and thatMunn told him that he heard rumors that Hamilton wasaffiliatedwith the Union but that he now knew for a factbecause he had seen Hamilton on the property passingout leaflets.Munn told Hamilton, you know that,you area supervisor and supervisors cannot be affiliated with theUnion. According to Hamilton, Munn told him, "Youeither leave the union alone or take a reduction in payand continue with theunion."Tom Alexander admitted that he attended a meetinginvolving Hamilton along with Harris and Munn. Alex..ander recalled telling Hamilton, "That it had come to myattention that he was actively engaged in the union orga-nizing campaign and we felt because he was a supervisorthat he has the responsibility to uphold the hospital posi-tion." Alexander asked Hamilton to cease his activities asa union organizer. ; According to Alexander, Hamiltonadmitted that he was a supervisor, and that Hamilton feltlike he knew he should not engage in union activities onhospital time but he thought he had the right to do it onhis own time. Alexander told him that it was his respon-sibility as a supervisor to uphold the Hospital's position24 hours a day, 7 days a week, and that, "We expectedthat of him." Alexander denied telling Hamilton that ifhe chose to continue organizing for the Union to take areduction in pay, or he could stop being affiliated withthe Union and keep his job as a supervisor.Henry Harris, chief patient care assistant, testified thathe attended the meeting involving Tom Alexander,George Munn, and Charles Hamilton in Munn's office.Harriswas asked what Alexander said to Hamiltonabout the Union. His testimony was:Well, he told-he' ask him was he a stewardess[sic] for the union, and Mr. Hamilton said yes.And he said that from this point he would nothold anythingagainsthim for believing what he be-lieves in, but at this point. and time that he wantshim to stand along with the hospital, being the su-pervisor.Q. And did Mr. Hamilton respond?A. Well, he just-nodded his head like he agreedand understood what they are saying.Q. And how long after the meeting did you, govisitMr. Hamilton..A. Four hours later I went to Mr. Hamilton'shouse after the meeting.Q. Now, as best as you can, would you tell us theconversation that you had with'Mr. Hamilton. 200DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDA'. I went to Mr. Hamilton's residence and I ex-plained to him about the meeting we had earlier,did he understand what was said in themeetingfrom Doctor Alexander. And we elaborated on thatand I told him that by being a company-he couldunderstand that by being a company man he wassuppose to stand with the hospital and not be withthe union.And some of that he disagreed. And I told himabout that if he wanted to be with the union stepback in the staff and renounce his position, hewanted to help the union. He couldn't be in the po-sition that he hadandbe with the union.On cross-examination,Harristestified thatwhen hewent to Hamilton's house following the meeting with Al-exander,Hamilton told him that he still was going tofight for the Union.George Munn Jr. testified that in November 1980 hewas materialsmanager and director of pharmacy. Munntestified that he attended the meeting involving Hamil-ton,Henry Harris, and Tom Alexander and that themeeting occurred on November 26, 1980. Munn wasasked, "What did Alexander say to Hamilton," and hisresponse was:-Basically it was his position of assistant supervi-sor over other PCA's. He did know that CharlesHamilton was working with the union activity andfor him to cease to do so because of the hospital'sfeeling toward unions.And he just asked-because the hospital's attitudetoward-their relationship with union activity-atthat point we wereagainst unionsin the hospital.He, as a supervisor, was not eligible for, in our in-terpretation, to be involved in union activities.Werequested that he not do so.Q. Did Mr. Hamilton say anything about whetheror not he was a supervisor?A. No he was a supervisor.Q. Did Mr. Hamilton acknowledge the he was asupervisor or did he deny being a supervisor?A. He didn't deny it.On cross-examination,Munn testified that they did nottellHamilton that further disciplinary action would in-volve discharge but that they did tell him that if he didnot agree to cease further union activities there will bedisciplinary action in the future.Discussion4.The groupmeetingsAs in the case of otherwitnesses,May Ella LaCour'stestimony was in substantial accord with the written textof the first series of addresses. However, LaCour's testi-mony that was supported by her earlier pretrial affidavittestimony, indicated that Alexandermade comments inaddition to those that appear in the text. I note thatLaCour recalled Alexandertellingthem that two orthree people could go out on strike even though the em-ployees who attendedthe meetingmay be at home andnot know about the strike.Iam convinced and find, for reasons outlined aboveregarding other group meetings, that Alexander read orgave the speeches stated in the text. However, I also findthat he made other comments, whether or not in re-sponse to questions, that included the comment abouttwo or three people initiating a strike. That statement ap-pears reasonable in view of other comments that are in-cluded in the text regarding strikes. In view of my obser-vation of LaCour's demeanor, I am convinced that shetestified to the best of her recollection regarding thegroup meetings. Even though I find that her recollectiondid not establish statements that were made in directconflict with the written text, I do credit LaCour's testi-mony that Alexander told them that two or three em-ployees could initiate a strike.Concerning the meeting attended by Warner Wilson, Inoticed thatWilson's testimony appears to substantiallyin accord with the written text. Therefore,andin linewith the reasons stated above regarding other meetings, Iam convinced and find that Alexander, and the otherspeaker, followed the printed text on that occasion. IcreditWilson's testimony that he questioned the speakersduring their presentation rather than afterwards.5.The meeting with alleged Supervisors Wilson andHamiltonIn defense of alleged violations regardingWarnerWilson and Charles Hamilton, Respondent contends thatboth men were supervisors at material times and not sub-ject to the Act's protection afforded employees. BothWilson and Hamilton testified that they were cautionedby Tom Alexander to cease their union activities becauseof Respondent's assertion they were supervisors. Alexan-der denied having such a conversation with Wilson, butadmitted having one with Hamilton.I find Wilson's testimony believable on the basis of de-meanor and the entire record. I noticed in that regard hisrecollection o• Alexander's warning that he was a super-visor and should cease union activities was similar towhat Alexander admittedly told Charles Hamilton. Addi-tionally,Supervisor Larry Betz recalled attending thatmeeting betweenAlexander and Wilson.Concerning Hamilton, Alexander and other supervi-sors admitted that Alexander called Hamilton in and cau-tioned him not to engage in union activities. Generally, Ido not credit Hamilton's testimony to the extent it con-flicts with other testimony regarding that meeting. Ham-iltondemonstrated in testimony during the GeneralCounsel's case-in-chief and when called in rebuttal thathis recollection was poor.However, I do not credit Alexander's and HenryHarris' testimony that during their conversation, Hamil-ton admitted that he was a supervisor. I find the testimo-ny of Materials Manager George Munn Jr. (another ofRespondent's witness) more believable. Munn testified inresponse to the question did Hamilton acknowledge thathe was a supervisor, "He didn't deny it."I specifically discreditHamilton's testimony that hewas told during the meeting at the hospital that, heshould take a reduction to a unit job if he wanted toassist the Union. In that regard, I credit Chief Patient BATON ROUGE HOSPITALCare Assistant Henry Harris' testimonythat he,an "ad-mitted supervisor,made that suggestion to Hamilton, butthatthe suggestion was made after the meetingwith Al-exander when Harris visited Hamilton's home.Addition-ally, Ispecifically credit the testimony of George MunnJr. that Hamilton was warnedof further disciplinaryaction ifHamilton did not agree to cease his union ac-tivities.Conclusion6.The group meetingsIn view of my findings that Alexander followed thewritten text in his addresses to employees and that headded a comment that, a strike could be initiated by twoor three employees,I shall make a determination on theallegations arising from those speeches,along with alle-gations regarding other supervisors'comments in theirspeeches, below.7.Themeetings with Warner Wilson and CharlesHamiltonIn considering the import of comments made toWilson and Hamilton, it is first necessary to considerwhether Wilson and Hamilton,were supervisors and notentitled to the Act's protection as employees.8.The supervisorystatusof Warner WilsonWarner Wilson testified that his stated duties for Re-spondent were those of washman in Respondent's laun-dry facility.Wilson testified there were 17 or 18 otheremployees in the laundry that worked with him on hisshift.Wilson testified that he loaded dirty clothes up inthe washer, would wash them bysendingthem throughthe wash cycle,then pull them out and load them on aconveyor where they would go to the rest of the work-ers to finish the laundry process.Wilson stated his paycame to $4.97 per hour. Wilson testified that he had noauthority to hire, fire, or recommend that an employeebe hired or fired. Wilson stated that he did not have theauthority to either layoff or recommend employees forlayoff; nor did he have authority to recommend an em-ployee for a wage increase.Wilson recalled that he didnot' give written warnings to employees,discipline anyemployees, nor grant them time off.Wilson's supervisors were Larry Betz and Gene Miley.Neither Betz nor Miley worked on weekends.Wilson and three other laundry employees wereclassi-fied as leadermen.Because both supervisors,Betz andMiley,were absent on weekends,Wilson and anotherleaderman,Fleming Fountain,rotatedworking Satur-days.Wilson testified that on those occasions it was hisobligation to assist coworkers in' getting the clothes outand that if there was a breakdown, he had a number tocall a mechanic and if an employee failed to show up forwork, he was instructed to call to see if other employeescould come in. Wilson stated that he was never told thathe had the authority to discipline employees; however,he testified,"If somebody messes up or somebody comesin late," he was' to write a note and leave it on Miley'sdesk and Miley would take care of the situation. Wilson201was' asked if he had an occasion to write a note as indi-cated above,and his response was, "I don't think so."On cross-examination,Wilson was asked about an occa-sion,a Saturday, when an employee would just sit downand smoke a cigarette rather than work,and he respond-ed that he could just tell them that they might do a littlebetter or he would have to report it to Miley, but that hedid not have authority to tell employees what to do.Wilson indicated on cross-examination that he did notknow whether he had attended any supervisory meet-ings.Although WilsonadmittedthatGene Miley told himthat he, could call for help if he was short-handed, he tes-tified that he never received any telephone numbers ofother employees he was supposed to call,and that duringthe times when they were short they either doubled upand did the work themselves,or when he knew that anemployee was absent he may ask someone to come inand work that Saturday. On occasion he had called someof the employees that he knew to come in and work onSaturdays.Gene Miley did not testify. Larry Betz testified thatWarner Wilson's job was that of "leaderman,workingwasherman."Betz testified that on weekends Wilson's re-sponsibilitywas to make sure he had a crew--workingcrew, designated places .to work,etc.He testified thatWilson had authority on weekends to call other employ-ees to fill a slot if someone did not show up without firstcalling a supervisor.Betz also testified thatWilson hadthe authority to reprimand employees if they were eitherlate or had some adverse reaction during the day, butgenerallyWilson would send him home and report theincident to either him or the laundry manager the fol-lowing workday. He testified that Wilson assigned differ-ent jobs on Saturdays.On cross-examination,Betz admitted that hehad nevertoldWarner Wilson that Wilson had authority to repri-mand employees.Betz also admittedthat he did notknow of any written warnings that Wilson had everissued,nor did he know of anyone that Wilson had eversent home.Betz also admittedthat the only jobsassignedby Wilson on weekends were routine jobs of puttingclothes in the washer,taking them out, putting them inthe dryer, and folding them.AlthoughBetztestified thatWilson had the authorityto give employees time off if they were sick, he admittedthat he was not aware of a specific example of Wilsondoing that and he had never told Wilson that '"Filson hadthat authority.L find that Wilson was not a supervisor at materialtimes. The Board has consistently held that even thoughan employee may perform some supervisory functions,he will be found not to be a supervisor,when he lacksauthorityand independent judgment and spends a sub-stantial portion of, his workday performing rank-in-filework of a repetitivenature(Air Filter Corp.,2.31NLRB782 (1977)).Itwas apparentthat LarryBetz had no first-hand knowledgeof whatWarner Wilson had been toldregarding his authority.Betz testified concerning hisknowledge of Wilson's authority and activities. Howev-er,when examined by the General Counsel, Betz admit- 202DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDted that he had no knowledgeof Wilson everexercisingany supervisory authority over employees nor was he ac-tually aware that Wilson had been told that he possessedsuch authority.Therefore,I shall fully creditWilson'stestimony regarding his authority and duties.That testi-mony revealed,and I fmd, thatWilson was nothing morethan a leaderman and was not a supervisor as defined inthe Act.9.Thesupervisory status of Charles HamiltonCharles Hamilton's duties differ somewhat from thoseofWarner Wilson.WhereasWilson was one of fourleadermen in. his department,Hamilton was designated asthe only assistant chief patient care assistant.Patient careassistant's duties included catheterizing patients,walkingpatients,assistingwith patients'baths, dressing patients,restraining patients,and getting patients out of chairs.Both Hamilton and his immediate supervisor, HenryHarris, the chief patient care assistant, performed all thefunctions normally performed by patient care assistants(PCAs).However, Harris and Hamilton were also chargedwith assigning jobs to availablePCAsas the jobs ap-peared throughout the hospital.AlthoughHamiltonspent most of his time during the week performing PCAduties,he 'also,during those periods, assigned jobs,trained employees,and on occasion counseled PCAsabout their work-performance.Hamilton admitted coun-seling employees Gerald McRay and Horace Johnson.On' Sundays and Mondays,Hamilton assumed the rolenormally occupied by Chief Patient Care AssistantHenry Harris. Harris did not work on Sundays and Mon-days.On those occasions,according to Henry Harris'testimony,which I credit,Hamilton`called in employeestoreplace no-show employees,granted employees per-mission to leave early, sent employees home for discipli-nary reasons,had the right to and, on occasion,actuallywrote up employees for disciplinary action,counseledemployees about their job performance,and trained em-ployees in their PCA duties. Hamilton testified that onSundays and, Mondays it was up to him to see that thejob went on fine. Hamilton admitted that his pay wasabout_$1.50 per hour higher than the highest paid PCA.According to Loren Beard,,the supervisor directlyover Henry Harris, Hamilton was informed by her thathe also had the authority to recommend discharge o£ anemployee.-I ,am convinced on the basis for the record that Hamil-ton acted in a supervisory capacity.His supervisorydutieswereroutinely administered on Sundays and Mon-days when he was the only firstline supervisor on the joband, also,on regular occasions during his, workdays eventhough less frequently because of the presence of thechief PCA. (SeeButler-JohnsonCorp.,237 NLRB .688(1978);Flexi-YinServiceCenter,228 NLRB 956 (1977);10. Findings regarding Hamilton and WilsonThe complaint alleges that Alexander threatened anemployee on February 12, 198-1,with termination if theemployees supported the Union.Obviously,because Hamilton had been found to be asupervisor,I fmd no violation occurred during his meet-ing with Alexander nor was there a violation by Harrisin his subsequent visit to Hamilton's home.ConcerningWilson,his testimony,that I have cred-ited,proves that during a February 12, 1981 meeting inAlexander's office he was told that he was a supervisor.Alexander cautionedWilson not to speak up for theUnion or it could mean Wilson's job.I find that consti-tutes a clear threat in violation of Section 8(a)(1) of theAct.E, Tom WebbFormer employee LoRita Marshall testified that sheattended a meeting at the hospital in the middle of Feb-ruary 1981 conducted by Tom Webb. Marshall testifiedas follows regarding that meeting:OK, he talked about how there had been vio-lence in the unions.How the unions caused vio-lence.He told us that if the employees would go onstrike that we could lose our jobs.He said that the hospital had a contract withsome other company and if we were on strike thatthey would supply the hospital with new employ-ees.And he told us that in the past they had hadviolence,truck drivers would have guns and'somepeople got shot.And he had some clippings on violence.Yeah, he told us that he wouldn't tolerate-thatthe hospital wouldn't tolerate having a union pushit.Louis Champagne,director of personnel,testified thatTom Webb was employed by the hospital as one of itsvice presidents until January 30, when Webb was in-volved in a reduction in force. Champagne testified thatWebb did not participate in any of the group talks thatbegan on February 9, 1981. Champagne testified that hemade up the schedule for the group meetings and heknew that Tom Webb was not present at the hospitaland did not participate in any of those meetings.DiscussionIn view of the unrebutted evidence showing that TomWebb was not employed by Respondent after January30, and evidence that the group talks did not start untilFebruary 9, 1 find that'LoRita Marshall was mistaken inher testimony that Tom Webb conducted a mid-Febru-ary employee meeting that she attended.ElliottRiver Tours,246 NLRB 935, 943 (1979);FamousConclusionAmos Cookie Corp.,236 NLRB 1093 (1978).)In view of my credibilitydetermination,I fmd that theGeneral Counsel failed to prove that Tom Webb en-gaged inany activity violative of Section 8(a)(1). BATON ROUGE HOSPITAL203F. Louis ChampagneFormer employee Sharon Thompson testified that sheattended a meeting of approximately 10 employees onFebruary 12, 1981,conducted by Champagne,who toldthe employees:The bargaining would come to us with a blanksheet of paper.That the union would strike the hos-pital.And they would hire people in our places.And we would be put on a picket line. And if wetried to cross the picket line that we'd be hit overthe head and our homes would be burned down.And they said we could lose our raises,our holi-days and sick time,vacation.We probably wouldn'tget, none of this.They also said that Baton RougeGeneral didn'tneed a union and they didn't want aunion.propaganda?"Kirkpatrick read the leaflet and stated,"[I]twill never work." Thomas then said,"Well, there'snothing,wrong with trying."Kirkpatrick laughed andwalked on.Kirkpatrick did not testify.DiscussionAlthough Thomas'testimony was unrebutted,I shallcredit her testimony as reflected above.ConclusionI see nothing coercive about Kirkpatrick's conduct re-lated by Thomas, and the General Counsel cited no au-thority on which I can fmd his conduct violative. I findthat nothing occurred on that occasion that violates Sec-tion 8(a)(1).Louis Champagne testified that he made up the sched-ule for the group talks and that the first of the grouptalkswas presented during the period February 9through 14,1981. The text of the first of the group talkswas received in evidence.Champagne testified that "theblank-sheet-of-paper"was included in only the first ofthe group talks. Champagne testified that he presentedapproximately six-of the first of the group talks and thatthe script was followed. Champagne stated that each ofthe talks involved two individuals and that it was neces-sary to read the text because each person had a certainpart to follow.During the presentation when the portionregarding the blank sheet of paper was read, he, alongwith the other speakers giving that particular talk, heldup a blank sheet of paper.Champagne admitted that aquestion and answer period was held and that he re-sponded to employee questions.Champagne deniedmaking a statement during his presentation of the first ofthe group talks that"the union will strike the hospital."Champagne testified that there was a statement in thetext indicating that'the Union could strike,the hospital.Champagne also denied that he ever made the statementthat employees would be hit over the head or thathouses would be burned down.DiscussionSharon Thompson's testimony regarding a group meet-ing addressed by Louis Champagne did not vary fromthe subject and issues covered in the text for the firstseries of meetings.In line with my reasoning mentionedabove, I shall credit Champagne's testimony that he fol-lowed the text of that speech.ConclusionAs in situations noted above,I shall consider the ques-tion of an 8(a)(1) violation regarding Champagne's ad-dress to employees in group meetings below.G. Claude KirkpatrickFormer employee Teresa Thomas testified that al-though she was handbilling for the Union across fromthe hospital parking lot, before Christmas 1980,Kirkpat-rick came by and asked,"[C]an I see some of you [sic]H. Ernest PetersYolanda Scott testified that she had a conversationwith Peters on February 11, 1980,in the'big storeroomat the hospital.Scott testified as follows:And I ask Mr.Peters-Mr.Peters didn't say any-thing-I ask him,you know,at the time,if he wasfor the union.And was he going to be able to vote.And he said he was not for the union.He didn'tknow if he was going to be able to vote.And healso stated that everything he had worked for hehad gotten on his own. And he said unions couldmake it hard on you.Ernest Peters did not testify.DiscussionI shall credit Yolanda Scott's testimony regarding herconversation with Ernest Peters that is unrebutted.ConclusionThe complaint alleges that Ernest Peters threatened tomake work harder on an employee for supporting theUnion.The testimony of Yolanda Scott fails to establishsuch a violation.I note especially significant the fact thatScott initiated the conversation-about the Union withPeters by asking Peters if he was for the Union. Peters'position was such that neither he nor Scott knew wheth-er he would be eligible to vote as an employee. There-fore, even though Peters was stipulated to be a supervi-sor he was a low-level supervisor.His response to Scott'squestion was limited to the scope of her query.Althoughthe comment"unions could make it hard on'you," couldimply a threat,it seems more in, line with Peters responseto the Scott question(i.e.,his feelings concerning theeffect it may have on him and not the possible effect onan employee). I find that statement is innocuous.I.Larry BetzWarner Wilson testified that he discussed the Unionwith Larry Betz in either July or August 1980. Wilsontestified thatBetz said,"He hoped theUnionwould win 204DECISIONS OF THENATIONALLABOR RELATIONS BOARDand come in." Wilson replied, "Well, don't worry; youknow, they are going to do it. They are going to win."Subsequently, in mid-February 1981, according toWilson, he had another conversation with Betz in thelaundry at the hospital where Betz told him, "Warner,you better watch yourself." Wilson asked, "What do youmean?" and Betz stated, "Well, they are out to get you-they are out to get your job." Wilson replied that, "aslong asI do my eight hours and come to work there isnot too much they can do about it; and if they harass meIknow where to go." Betz stated, "Well, just watchyourself"Wilson testified that there was no mention ofthe Union during that February conversation.Larry Betz denied that he ever told Warner WilsonthatWilson had better watch himself because the hospi-talwas out to get him because of his union activities.DiscussionIwas generally impressed with Warner Wilson's testi-mony on both .direct and cross-examination. Wilson wassubjected to lengthy questioning and his response wasusually clear without indication of reservation. On twooccasions, Respondent's counsel cited apparent conflictsbetween Wilson's testimony and his pretrial affidavit, butin each of those instances Wilson's explanation appearedcandid. Regarding his second conversation with Betz inconsideration of whether Wilson fabricated that testimo-ny, I note that Wilson testified that Betz did not mentionthe Union-even though it was obvious that, had Betzcoupled his warning directly to Wilson's union activity,the incident would have significantly benefited Wilson'sdiscrimination case. That fact tends to indicate that Wil-son's testimony was not a fabrication.Betz, on the other hand, did not impress me with hisdemeanor. He appeared evasive and undecided especiallywhen testifying about his knowledge of Wilson's unionactivity.I find Wilson to be a credible witness and I credit hisversion of the conversations with Betz.ConclusionIn view of the close proximity to the union organizingcampaign;Wilson's' outspoken queries at the time of Al-exander's, group meeting (see above under Alexander);the warning from Alexander to Wilson that Wilson mustrefrain from supporting the Union; and Wilson's Febru-ary 20, 1981 layoff, it appears obvious, and I find, thatBetz was threatening Wilson with loss of job because ofWilson's union activities. The complaint alleges that Betzviolated -Section 8(a)(1) by telling an employee that hehad better watch himself because of his union activities. Ifind that'Wilson's testimony, which I credit, proves thatallegation:J.Era McRaeFormer employee Mary Ann Hickman testified thatshe had a conversation with Era McRae on October 20,1980, at the hospital. Hickman's testimony in that regardwas as follows:October 20, 1980, I went to Era McRae to seeabout changing my days to, attend a friend's funeralinNew Orleans. And we got that straight. Andafter that she say: Now may I talk to you.And she say: I know you heard about-I knowyou heard about what is going on about the union. Isaid:Wait a minute: Well, I've been out sick for awhile, about a month and a half. And I don't knowvery much about what's going on.She said: Well, let me tell you about it. She said:If we had a union in here we wouldn't be able totalk like we are doing now. You wouldn't be able totalk about schedules. And then she said you mightbe bargaining with your benefits.She say:When they sit down to bargain theydon't mean that the General has to agree with whatthey ask for. And after that she say you could loseyour benefits.EraMcRae testified that she did not recall callingMary Ann Hickman into her office about October 20,1980, and she did not recall telling Hickman I know youheard about what was going on about the Union. McRaetestified that she did not recall ever telling Hickman thatifwe had a union in the hospital that we would not beable to talk like we are doing now and that you wouldnot be able to talk about schedules or that they would bebargaining about your benefits. She also indicated thatshe did not recall ever telling Hickman that when theysitdown to bargain that they do not mean that the"General" has to agree with what they ask for and thatthe employees could lose their benefits.DiscussionIwas impressed with Hickman's- demeanor. In regardto the alleged conversation with Era McRae, Hickman'stestimony evidenced a clear recollection. Although Re-spondent -examined her pretrial affidavit, no conflictswere evidenced between her testimony at hearing andthe affidavit regarding her conversation with McRae.Moreover, several matters were mentioned by Hickmanthat could have been, but were not, disputed by docu-mentary evidence. For example, Hickman testified thatshe went to McRae on October 20, 1980, to change "herdays to attend a friend's funeral in New Orleans." Also,Hickman testified that she had been out sick before herconversation with McRae,and, for that reason, she knewlittle of the Union. Obviously, if Hickman was mistaken,Respondent's records may have shown the mistakes. Nodocuments were offered showing that McRae did not ap-prove Hickman changing "her days" around October 20,nor was it shown that Hickman was not out sick beforeOctober 20.On the other hand, Era McRae's testimony regardingthe alleged conversation with Hickman was vague. Infact,McRae admitted that she did not recall whether shetalked with Hickman on October 20. I find that admis-sion significant because, as noted above, McRae had at-tendance records available that may have prompted herrecollection.McRae did admit talking, to employeesabout the Union in the fall and early winter of 1980. BATON ROUGE HOSPITAL -205McRae testified that she had been instructed by Directorof Nursing Joyce Burkeen to tell employees how thehospital felt about the Union.McRae also testified thatshe had approximately 175 employees"under her" andthat she would not recognize Mary Ann Hickman if shesaw her.Against that background,Ifind that Hickman's testi-mony should be credited.ConclusionThe complaint alleges that McRae created an impres-sion of surveillance of the employees'union activitiesand threatened an employee that employees would notbe allowed to discuss scheduling changes with supervi-sors if the Union was successful in organizing the em-ployees.I find nothing in Hickman's testimony that would sup-portmy finding that McRae created an impression ofsurveillance.Her comment to Hickman was simply, "Iknow you heard about what is going on about theunion."The evidence proved that the organizing effortswere oftentimes open, with little or no effort being madeto conceal those activities from supervision.Therefore, Icannot find that McRae's comment had the tendency tocreate,in Hickman's mind,the impression that Respond-ent was engaged in efforts to unlawfully observe the em-ployees' union activities.-However, McRae's comments clearly imply that selec-tion of the Union would remove the employees' privilegeof resolving scheduling problems with their supervisors.Hickman was talking with McRae with an object ofdoing just that, i.e., changing her schedule to attend afriend'sfuneral,andMcRae's comments included thethreat to such actions would not continue if the Unionwas selected.See J.P.Stevens &Co., 245 NLRB 198(1979);Tipton Electric Co.,242 NLRB 202 (1979);SturgisNewport Business Farms v. NLRB,563 F.2d 1252, 1256,1257(5th Cir.1977);Two Guys Discount Dept. Stores, 242NLRB 1139(1979).version and she also admitted reporting the incident tohigher supervision.Because Lewis obviously found theincident an unpleasant one, I am convinced and find thather recollection remained vivid.Therefore,Icredit heraccount of the incident.ConclusionI see nothing coercive in Eva Lewis'comment toSusan Quiett.It appears to constitute nothing more thana normal reaction without accompanying threats or inter-rogation. Therefore,I find,that no violation occurred onthis occasion.L. David Frank RobertsonFormer employee Jacqueline Jones testified that shehad a conversation with Robertson at the hospital duringJanuary1981.Jones testified:OK, he approached me, he said,Jackie, could Ispeak with you for a moment?I said,yes.He said,we supervisors are on a campaign at this time andasking those how do we feel about the union.I said,what do you mean how do I feel about theunion?He said,well, some unions are good, someunions want you for your dues and some unions canreally help you.He started talking about this placehe once worked at which was called Payne andKeller.And he said that at the time he was workingfor them they were on strike. They tried to get theunion into that.' And I said,well, my father workedat Payne and Keller but I never heard him speak ofa strike.And that time he said, well, he may have gottenhired during that strike time.And he said as far ashe's concern they never got what they wanted,even though they had strikes.Robertson denied that in January 1981 he went toJackie Jones and told her that"We supervisors are on acampaign to find out how you feel about the union."K. Eva LewisSusan Quiett testified that as she was handbilling forthe Union on December 7, 1980,across from the newparking lot, several supervisors came out of the hospitaland one,Eva Lewis,approached and asked Quiett if sheknew what she was doing. Quiett replied,"Yes." Lewiswalked away,came back,and asked again if Quiett knewwhat she,was doing.Quiett replied, "Yes," and Lewiswent into the hospital.Housekeeping Supervisor Eva Lewis admitted that onan occasion when she was leaving the hospital SusanQuiett tried to give her a union leaflet. Lewis testifiedthat she told Quiett, "No,indeed;Idon'twant thisSusan.And you don'tknow what you're doing."Lewisthen went back into the hospital to report the incident toher supervisor and as she walked away Quiett repeatedwhat Lewis said to her in a"sarcastic way."DiscussionI found Eva Lewis to be a credible witness. She, admit-ted the above incident in substantial accord with Quiett'sDiscussionAlthough David Robertson denied telling Jones thatsupervisors were on a campaign to find out how employ-ees felt about the Union,he admitted he was instructedto discuss the union campaign with at least five employ-ees.Robertson did not recall what those instructions in-cluded.He testified he was,not instructed concerningasking employees about their union sentiments.In view of Robertson's admissions,and in the absenceof an explanation of what he actually told the employeeshe contacted regarding.the union campaign,IcreditJones' testimony.Her testimony appears logical in viewof Robertson's admissions`and I was impressed with herdemeanor.ConclusionThe complaint alleges that Robertson unlawfully inter-rogated an employee about her union sentiments.Robertson'scomments served two purposes, theyalerted Jones that supervisors were systematically inves- 206DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtigatingemployees' union sentiments and they served toquestion Jones concerning her feelings about the Union.When considered against the background of other 8(a)(1)activity both at the time of the Robertson-Jones conver-sation(January 1981) and before, I find Robertson's com-ments constituteillegal interrogationas alleged.M. Loren BeardMary Ann Hickman testified she attended a meetingconducted by Beard anda gentlemanHickman did notknow around mid-January in a small conference room atthe hospital. On directexamination,Hickman testified:Mostly in that meeting Ms. Beard was doingmost of the talking. And she told us that the unioncould call us out on strike. And they could getsomeone off the street to come and to work. Youwouldn't be drawing a paycheck; you wouldn'tbe-you wouldn't have any benefits. And youwouldn't be able to draw unemployment.And after the strike was over that didn't meanthat they had to call us back to work. They wantedus to-they wanted us to vote, but they wanted usto vote no because Baton Rouge General didn'tneed the union.And then she told-then she told us that whenthey sit down to bargain they start off with a blanksheet of paper and that didn't mean that the Generalhad to agree with them-what the union asked for.And said that we could, when they sit down to bar-gain,we could lose-we would lose our benefitssuch as sick leave, vacation, so on.And then she told us about a hospital in LakeCharles that-that had' got rid of a union. And shetoldus about-they had clippings about otherplaces-about strikes.And then she told us that all the union wantedwas our money. That we'd pay like $10.00 a monthunion dues-from 100 to 120 thousand a year indues.And that was mainly about all that conversa-tion.On cross-examination, Hickman admitted testifying inher pretrial affidavit to' the Regional Office that Beardtold the employees in the meeting:Things might go up or they might go down. Youmight be bargaining with your benefits. They mightpromise you this or that; that didn't mean that theGeneral is going to give it to us. And when they sitdown to bargain with we might lose our benefits.Former employee Lily Cato testified that she attendedameeting conducted by Beard in a conference roomabout January 22, 1981, along with about 15 employees.Her testimony was as follows:Well, mostly she was talking about the union-ifthe union came in-if we got a union into the hospi-tal itwould go but on strikes. And these strikeswould cause us to lose our jobs.And, you know, and if, you know, we didn't loseour jobs, and if we did have a union that we wouldhave to payunion dues.And also, you know, thatall the benefits that the hospital had given us that,you know, we would lose that and would startfrom, you know, start from the beginning.Q.What would you have to start over from thebeginning with?A.Well, all the benefits that the hospital hadgiven us, you know, that we' would, you know,have lost all our benefits that we already had andthen would start all over.Q.Was the subject of bargaining brought up inthe meeting?A. Bargaining?Q. Bargaining between the company and theunion.Was that discussed at the meeting?A. I think this is what she was really talkingabout, you know, because like when she was sayingthat if the union did get into the hospital then any-thing that, you 'know, that we would ask for, youknow, the hospital would say no.And lots of times could have lost your job.Q. All right. Do you recall the subject of strikesbeing discussed at the meeting?A. Really, you know, really,Imean, Ididn't-you know, really I didn't-really, I just was in themeeting,you know, to see what was the discussionabout. But, likeI said, in the beginning it was basi-cally,mostly what she talked about, strikes.Q. Uh-huh.-A. You know, what affect strikes would mean tous.On cross-examination, Cato admitted that Loren Beardmade the following statement during the above confer-ence:Would you like to see a copy of the union contractin hospital if the union should win an election here?Let me show it to you-and she would hold up ablank piece of paper-there's nothing on it. If theunion should win the election here, and we don'tbelieve that's going to happen, but just assume for amoment that it did, the hospital would be obligatedto bargain in good faith with the union. That is all.We would do that bargaining with the intention ofreaching an agreement.Although Cato admitted Loren Beard made the abovestatement, she denied that Beard held up a blank sheet ofpaper.Loren Beard admitted giving group talks to employeesat the hospital. However, she denied that any of thosetalks occurred in January 1981. Beard, along with otherwitnesses for Respondent, testified that the talks began inFebruary 1981. Beard admitted that she discussed whatcould happen to benefits during negotiations. She testi-fied that she followed the text of the speech. She testifiedthat she described that bargaining would start from ablank piece of paper-the hospital would bargain ingood faith but the bargaining would start from zero.Beard stated that she conducted a question-and-answer BATON ROUGE HOSPITAL207session during her group talks and, of course, the an-swers were not prepared beforehand.On cross-examination, Beard testified that she told theemployees that anything the employees got would bebargained for-they could either get more or less thanthey had at the time. She denied that she told the em-ployees that there would probably be strikes if the Unioncame in. Instead, according to Beard, she told the em-ployees, "there was a possibility" of strikes. She also ad-mitted telling the employees that there was a possibilityof physical harm and a possibility that they could be re-placed if therewas aneconomic strike.DiscussionAgain, as in many cases discussed above, I note the at-tending employees' testimonyis insubstantial accordwith the written text of the first of Respondent's series ofspeeches. The testimony of Mary Ann Hickman appearsin line with the speeches concerning both the issues cov-ered and the actual language used (i.e., Hickman recallsthe speech included references to whatcouldhappen al-though Cato recalled predictions that certain disadvan-tageswouldoccur).I find, in line with my previously stated reasons, thatthe speech was given by Beard in accord with the writ-ten text.ConclusionSee below regarding findings on the speeches.Trosclair's recollection was correct because the allegedcomments by Caillouet were specifically directed towardlearning about employees' activities.With that back-ground, I am convinced and find that Trosclair's above-mentioned testimony should be credited.ConclusionThe complaint alleges that Caillouet's comments con-stituted illegal interrogation.It is noteworthy that Caillouet's conversation occurredaround thesametime that Supervisor David Robertsonadvised employee Jacqueline Jones that the supervisorswere on a campaign to determine how Respondent's em-ployees felt about the Union. Additionally, along thesame line, Caillouet admitted attending supervisory meet-ingswhere the estimated union strength in the variousdepartments was discussed. Those facts, which I alsoconsidered in making my credibility findings, wouldhave the tendency to support a finding that interroga-tions have a coercive affect. In the case of Caillouet'sconversation-withTrosclair,Trosclairwas not onlyquestioned but she was also advised to inform the super-visor in charge of anything she learned about the unioncampaign. That comment places the employee in a posi-tion of either reporting her knowledge or running therisk of Caillouet discovering that the employee was hold-ing out important information. I am convinced and findthatCaillouet's comments constituted illegal interroga-tion.N. Gayle CaillouetFormer employee Shirley Trosclair testified to a con-versation with Gayle Caillouet around January 1981 atthe hospital. Trosclair stated Salains, the assistant super-visor,was also present. Trosclair testified she was askedif she had heard of any union organizing in the hospital.Trosclair testified she replied no and she was then told,"Well, if you hear anything come and contact me incharge--Ms. Caillouet." Trosclair said that Caillouet toldher "Don't talk to anyone outside, just come to them andtalk."Gayle Caillouet denied asking Shirley Trosclair if shehad ever heard of any union organizing at the hospitaland that she told Trosclair that if she heard anything tocontact her. However, Caillouet admitted that she triedto talk to all her employees about the Union and that shetold her employees that she wanted to tell them factsabout the Union and this Union in particular. Caillouetadmitted attendingmeetingswith supervisors duringwhich the estimated strength of various departments re-garding employees' union support was discussed and itwas her recollection that the strongest departments forthe Union included housekeeping and nursing services.DiscussionAlthough Caillouet denied the specific allegations ofShirley Trosclair, Caillouet admitted she tried to talk toall her employees about the Union. Moreover, Caillouetadmitted attending supervisorymeetingswhere theUnion's strength in various departments was discussed.Those admissions lend strength to the likelihood that0. Nellie GuilbeauFormer employee Ruth Stevenson testified' that shewas involved in a conversation with Guilbeau dining thefirstweek of- February,1981. Stevenson placed that con-versation in the coffeeshop on the fifth floor of the hos-pital. She said other employees including Elizabeth Day,Fanny Griffin, Georgia Payne, and Nancy, the secretary,were also present. Stevenson testified as follows:Ms. Guilbeau said she would like to tell us aboutthe union. She said the union was bad and she saidin her hometown one year a union went on strikeand the people didn't have food to eat. Some losttheir cars and home.And she said if we had a union we wouldn't beable to work overtime, adjust the schedulle, or tocome to her with our problems or complaints.Q.Was the topic of jobs mentioned in the con-versation?A. Yeah, she said that we would lose our jobswhile the union was out on strike. And we'd be re-placed by, you know, other employees.On cross-examination, Stevenson admitted that she tes-tified in her pretrial affidavit as follows:Guilbeau said she would like to tell us how shefelt about the union. She said that unions was bad.That in her hometown one year the union called astrike and the people didn't have food to eat. Somelost their' homes and their cars. Guilbeau said that 208DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDshe-Guilbeau said that if we went on strike wewasn't guaranteed our jobs once the strike was overand we would be replaced.Guilbeau said,for instance,ifwe got the unionwe would be-wouldn'tbe able to work overtime,adjust the schedule, or come to her with our prob-lems or complaints.Nellie Guilbeau was called by Respondent and her tes-timony regarding the allegations of Ruth Stevenson wasas follows:Q. Did you evertell this group of employees,andmore specifically Ruth Stevenson,that theunion was bad?A. No.Q. Did you ever tell these employees, includingRuth Stevenson, that if we have a union in the hos-pital that we wouldn'tbe able to work overtime,adjust schedules, or to come to you with their prob-lems and complaints?A. If I didspeak to them on this issue, which I'msure I probably did, it's my understanding on allthree of those-issues that if the union came into thehospital their time schedules, their grievances, theirovertime would be negotiated between managementpersonnel and our hospital and a union representa-tive.And that was my opinion.Q. Is that what you told those employees? Or isthat whatyou toldemployees in general?A. In general.That'smy understanding. Andwhen this would come and I was asked that's whatIwould say.DiscussionAlthough Guilbeau denied telling Stevenson that theUnion was bad, she admitted advising Stevenson andother employees that unionization could affect their ben-efits.Moreover, Guilbeau did not deny Stevenson's alle-gation that Guilbeau threatened her with loss of jobswhile the Union struck. I shall credit Stevenson's versionof the Guilbeau conversation to the extent of her pretrialaffidavit testimony that appeared more logical than hertestimony at trial.ConclusionThe complaint alleges that Guilbeau threatened em-ployees that should the Union be successful overtimewould be eliminated, work schedules would not be ad-justed,and employees would not be allowed to discusscomplaints and problems with supervisors.The credited evidence(i.e.,Stevenson's pretrial affida-vit testimony that was corroboratedby herat the hear-ing) shows that Guilbeau told approximately five em-ployees during early February 1981 that"[i]f [the em-ployees]got the union[the employees] would be-wouldn'tbe able to work overtime,adjust the scheduleor come to her with[employee] problems or com-plaints."Again I note that these comments,like those fromother supervisors,occurred around the same time thatRespondent was engaged in other 8(a)(1) conduct. Thecredited evidence clearly reveals that Guilbeau expressedthe threats alleged by the General Counsel and I so find.P. Joann LappinFormer employee Minnie Coleman testified that shewas called into Lappin's office in late January or earlyFebruary 1981. Coleman testified that in addition toLappin,Lappin's secretary and the assistant supervisorwere present for portions of the conversation.Colemantestified her conversation with Lappin was as follows:She proceeded to tell me that,Minnie,you knowthat the union is coming into the hospital. And Isaid,no I don'tknow.The only thing I know iswhat you all tell me and the pamphlets I receive inthe mail.And she proceeded to say that the union was notgood for me and I wasn't a person for the union.And I said-so after that she told me that wewould be-the hospital would run with us or with-out us. And I said that I didn'tknow anythingabout that.So she proceeded to tell me that they wouldwork night and day to keep the hospital going if wego out on a picket line or anything.And theywould hire new people to replace us. And wewould be-and then she proceeded to tell me thatsome of us would be laid off because of the union.And I asked her-then she said, how do you feelabout the union?And so I proceeded to tell her, Idon't know how I feel about the union because Iam only hearing one side of the story,that'swhatyou all telling me.And I said,well, why don't you all let the unioncome in and have a debate and let us hear theunion's side of thestory;and then we can decide.And then she proceeded to tell me that theywasn'tgoing to let the union come to the hospitalbut we got out and found time to seek the union, soget out and find time to see what it was all,about.Then she proceeded to tell me to go ahead onback to work.Joann Lappin denied that she ever had a one-on-oneconversation with Minnie Coleman regarding the Union.However,Lappin admitted that she had conversationswith nurses aides, and especially with Minnie Coleman,when other nurses aides were present.Lappin admittedtalking to the employees regarding the Union and tellingthe employees that the hospital would work night andday to keep the hospital going if the employees went outon the picket line. Lappin denied telling Coleman or anyother nurses aides that the Union was not good-was notgood for her and that she was not the person for theUnion.Lappin denied threatening Coleman that shewould be laid off because of the Union or questioningColeman on how she felt about the Union.Lappin testi-fied that Coleman never suggested to her that the Unionbe permitted to come and debate their side of the story.Lappin denied ever telling any employee that,'if theUnion successfully organized the hospital,union mem-bership would be mandatory. BATON ROUGE HOSPITAL209DiscussionIwas impressed with Joann Lappin's demeanor. More-over, she appeared to testify candidly on both cross anddirect. She admitted discussing the Union with MinnieColeman although she denied it was a one-on-one con-versation as related by Coleman and she denied some ofthe contentions by Coleman. I was also impressed withthe openness with which Lappin responded to the Gen-eralCounsel's questionsabout supervisorymeetings re-garding the Union. I shall credit Lappin's version of herconversation with Coleman.DiscussionDespite his denial, Robert Mancell's testimony regard-ing the contents of his conversations reveals that he didinterrogate employees concerning their "opinion" or"view point on the union." In view of that admission andmy observation of Bertha Smith's demeanor, I shallcredit her version of the conversation. Even thoughSmith was discharged by Respondent for alleged miscon-duct, she appeared to answer Respondent's questionsabout her discharge, as well as questions about her con-versation with Mancell, candidly.ConclusionI find nothing in the credited version of the Lappin-Colem°m conversation that supports the General Coun-sel's allegations of impression of surveillance, threat oflayoff, interrogation, and a threat that union membershipwould be mandatory should the Unionwin. I recom-mend dismissal of the allegations relating to JoannLappin.Q. Robert MancellFormeremployee Bertha Smith testified that she wasapproached by Robert Mancell in one of the X-rayrooms on December 10, 1980.He asked me had I heard whether they was tryingto organize a union at the hospital. And he askedme how did I feel toward the union. I told him aunion wouldn't be such a bad idea.And he went on to say that his son participated in aunion and he said if they-if they get a union andthey go out on strike that I might not get my jobback.,RobertMancell denied ever having a conversationlimited to him and Bertha Smith during which the Unionwas discussed.However,Mancell admitted discussingtheUnion with a group of employees that includedBertha Smith. Mancell testified that he did not direct anyquestion directly to Smith. On cross-examination, Man-cell testified regarding his union conversations with theemployees as follows:Iwould say, what is' your view point on theunion.What is your opinion? That was at this par-ticular meeting-the one and only-that I had withthem. And I just wanted to hear what they had tosay.Not to ask whether they were going to join ornot, just if they had an opinion. Everybody is sup-pose to have one.Mancell also admitted approaching two other employ-ees,Will Chapman and Thomas Jackson, and saying basi-cally the same thing as above to those employees. Man-cell denied he ever told the employees that if the Unioncame in the employees would go on strike. Instead, hetestified that he told the employees that "[t]hey mighthave a strike."ConclusionIn line with my findings above, and in consideration ofthe credited testimony of Bertha Smith, and evidence ofother violative conduct of Respondent during that sameperiod of time, I find that Robert Mancell illegally inter-rogated employee Smith about her and other employeesunion activities.R. Edward SilveyFormer employee Willie Freeman testified that he hadattended an employee meeting at the hospital in the earlypart of February 1981, conducted by Silvey. Freemantestified:At this meeting Mr. Silvey said that the unioncan causea lot of trouble. The unioncauses strikesand violence.We would be out without any pay.The union would set up picket lines and otherswould comeacrossthe line; this would be bad.He also added that we would be out without pay.Allwe would have would be bills. And he saidhave the unionsign a statement as towhat they canguarantee you. He held up a blank sheet of paperand said thisiswhere you start with the union.He saidthe union can't force Baton Rouge Gen-eral to do anything. Such as yourraises ,and soforth.Then he had some newspaper clippings also hewould like for us to read. I didn't read any of them.Thismeeting lastedabout an hour, close to that.He said that-that Baton Rouge General wouldhire other people and if they could come into thehospital it would cause trouble.And strikes would, you know, have us out withno pay.Edward Silvey admitted that he was one' of the speak-ers duringthe groupmeetingsto employeesregardingunion organization.Silvey was asked if he told the em-ployees that if the Union was successful that bargainingwould commencefrom scratch. He responded that hedid not believe he said it like that but that he held up apiece of paper and said this is a blank piece of paper andthat we would bargain in good faith and that benefits orwagescould go up or down or they could remain thesame. 210DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDDiscussionWillie Freeman's testimony appears to follow the gen-eral scope of issues covered in the written text.As in thesituations note& earlier,Iam convinced,and find, thatSilvey'scomments during this meeing werein accordwith thewritten text.ConclusionI shall consider Silvey's presentation, along with ad-dresses by other supervisors below.S. The Group Meetings1.The first series of group meetingsThe record evidence reveals that the unfair labor prac-tice,contentions regarding the group meetings whenspeakers addressed groups of employees-(other thanthose indicated above where prepared texts were notused)-involved the first of Respondent's several speech-es.That speech was used in meetings beginning on Feb-ruary 9, 1981.As indicated above, I have credited evidence showingthat the prepared text of that first series of meetings,which was received in evidence, was read to employeesat the group meetings. A reading of the text reveals aclever antiunion speech showing that Respondent wasstrongly opposed to theunionefforts of its employees. Infact,' the speech clearly states that was Respondent's po-sition.However, no evidence was offered to show that anyof the information revealed in the speech was untrue.The speech was carefully constructed to show em-p1oyees'the' dangers that may result from unionization.After identifying the object of the talk, thetext statesRespondent's position as being "100 percent againsthaving a union in the Hospital." The text then summa-rizesthe procedure for an NLRB election.Next 'the text deals with the alleged union promisesand counters with Respondent's version of what willoccur if the Union wins the election, by asking, "Willyou like to see a copy of the union contract in the Hos-pital if the union should win an election here?" Thespeaker holds up a blank sheet of paper, which is shortlyfollowed by the following, inter alia:If the union should winan electionhere-and wedon't believe that is going to happen, but justassumefor a moment that it did-the hospitalwould be obligated to bargain in good faith withthe union.That is all. We would do that bargainingwith an intention of reaching an agreement. Youshould know, though, that there would beno auto-maticwage increases,noautomaticbenefits im-provements,no automaticpolicies,no automaticany-thing else.We would start right from this blank sheet of paper,and'notone word, not one sentence,not oneparagraphwohuld go on that sheet of paperunlessthe hospitaland the union agreed that it should be on there.Bargainingbegins at the zero point, andeverythingwhich you currently have-your paid holidays,your wages, your vacations, your hospitalization in-surance, your retirementplan-everythingwould goon the bargaining table and be subject to thegiveandtakeof bargaining.Under the law, the only thing that the Hospitalwould be required to do should the union win theelection, is to sit down and bargain in good faithover your pay and your jobs. We would do that. Aunion win, however, would mean an automatic in-crease innothing!Here is the proof of what I amsaying (hold up copy of Government leaflet). Letme read the section which is circled in red. (Youread indicated phrase.) That's the law and wewould obey the law.Before you think about voting for the union, youneed to knowhow bargaining works.You should un-derstand that bargaining can becold-bloodedandim-personal.Nothing is automatic about bargaining be-tween a hospital and a union. No one knows whatwill happen or what will come out of bargaining.The union has made a lot of promises already andwill probably be making more about their gettingyou more pay, more benefits, and that you will nothave to work so hard. That's the name of the gamewith unions-promises. Under the law, there is ab-solutely no limit on how extravagant promises canbe-thesky is the limit!The cases have customarily found that threats to bar-gainfrom scratch, or from a blank sheet of paper, do notviolate Section 8(a)(1), when the context of the statementshows the comments relate to the give and take of bar-gaining and when it is revealed that benefits may go upor down during negotiations. I find that to be the casehere.General Electric 'Co.,246 NLRB 1103, 1107 (1979);Delchamps, Inc.,244 NLRB 366, 372 (1979);Rapid Mfg.Co., 239 NLRB 465, 471, 472 (1978).Following the above, the speakers cited cases indicat-ing that an employer may inform its employees that bar-gainingwould have to begin at the zero point and thatbargaining may actually result in reduced benefits.Subsequently, the speaker asked what may the Uniondo if its demands are rejected during negotiations and heresponded that the "[s]trike is the only weapon." Thespeaker then points out, inter alia, that strikers do not getpaid; that, in Louisiana, strikers do not get unemploy-ment compensation; and that strikers could lose theirjobs because Respondent has the right to replace strikerswith new employees.In considering this portion, I noticed that the speakerdid not specifically contend that strikes were inevitablewhena union isselected. Rather, the text indicates, interalia:What would happen if we saidNOto the union'sdemands? Whatcouldthe union'do?What, wouldtheunion do? What could the union do to try to forceus to give in to their demands. There's only onething that the unioncoulddo to try to force us togive in to their demands-and that would be callyououton strike.Thestrikeis theonly weaponthat BATON ROUGE HOSPITAL211the union has to try to force the Hospital intogiving in to its demands-andyouwould be theunion'sammunition.The above statement may constitute an exaggeration.Although the power to strike, or the strike itself, may beone of the Union's strongest weapons, it is not the "onlyweapon" as indicated in the text. However, I find thatstatement does not constitute misrepresentation in viewof the strike being the most likely recognized weaponavailable to labor organizations.Where, as here, thespeech does not stress that a strike is inevitable, no viola-tion is found (seeTiptonElectricCo.,242 NLRB 202(1979)).Moreover, an employer does not violate the Act bytelling employees they ' will not receive pay during astrike and that it has the right to replace economic strik-ers.7 (See discussion inPuritech Industries,246 NLRB618, 622 (1979).)The speech then deals with the examples of strikerslosing out-examples of strikers being replaced at workduring a strike.The text then addresses itself to violence in strikeswith the statement, "Unfortunately, along with strikesvery often comes violence." This is followed by specificexamples of death and serious injury occurring duringstrikes.Subsequently, the text advised the employees that it isdifficult to remove a union once employees select one,but subsequently decide they made a mistake.The speech then closes with the following:Mir.Kirkpatrick and Mr. Sawyer asked that you dis-cuss this important matter among yourselves andwith your supervisors. If any union pushers ask youto vote for the union, demand awritten, signed, nota-rizedguarantee that you won't lose your job-youwon't be involved in a strike or in strike violence.Get it inwriting-demand proof.You shouldn't takea chance on the outside union organizer and theirstrike-happy union. They have members out ofwork now and they are simply looking for some-one-you-to make up the money which those outof work people are no longer paying. Make no mis-takes-this whole thing is nothing but a big moneydeal for the union and the union's bosses. They planon taking over and you are right to figure a hun-dred thousand dollars fromyou, eachandeveryyear,if they can get in here and can get their hands inyour pockets.Well, that is all we have time to cover today. But-if you have any questions or comments about whatwas covered, feel free to ask those questions orvoice those comments. We hope we have clearedup some of the mysteries surrounding what theunion can and cannot do. If anything later, you areunsure of something we have coveredorthat theunion has claimed-we encourage you to ask your7The text shows from its contexts that it was addressing economicstrikes-the context indicates the speaker is referring to a strike resultingfrom rejection of the union negotiating demandssupervisor or come by and see another member ofmanagement.We want to be sure you get all thetruthful answers to your questions before this election.Are there any questions?I find the above speech troublesome. It comes close tospeeches found illegal by the Board and courts. Never-theless, I am constrained to find that no violations wereproved. The speeches do not advise the employees of theinevitable consequences of unionization. It does, with aheavy hand, alert the employees to some of the most bla-tant examples of what has occurred during other unioncampaigns. However, even in consideration of the entiretext against the background of unfair labor practicesfound herein, I am unable to find anything that venturesinto the area of illegal threats or coercion.ReliableMfg.Corp.,240 NLRB 90, 100 (1979).2. Improved benefitsThe General Counsel alleges that Respondent violatedSection 8(a)(1) by changing from a retirement systemthat, among other things, required employee contribu-tions to one requiring no employee contributions, and bychanging its policy regarding employee parking in itsgarage to permit the employees to park free during theunion organizing campaign.There appears to be no dispute regarding the facts. Re-spondent learned of the union campaign on or beforeNovember 24, 1980, when the Union wrote Respondentadvising it of the campaign and naming certain employ-ees on the organizing committee.By notice to all employees dated December 2, 1980,Respondent advised that effective with the pay periodstarting December 14 there would no longer be a chargeto employees for parking in the parking garage.By notice to all employees dated January 12, 1981, Re-spondent advised that "[e]ffective January 1, 1981, theBoard of Trustees has approved a retirement programwhich is fully funded by the Hospital."On January 15, 1981, the Union filed its representationpetition.Employer's are generally found to violate Section8(a)(1) by announcing improved benefits during an elec-tion campaign unless the evidence reveals that the em-ployerwould have announced and granted those im-proved benefits even in the absence of the union.Tek-form ProductsCo., 229 NLRB 733, 742, 743 (1977).3.The pension planPrior to January 1, 1970, Respondent, along with twoother hospitals in Louisiana, was a Baptist institution anditsretirement plan was administered by the SouthernBaptistConvention.Even though Respondent ceasedbeing a Baptist institution in 1970, the Southern BaptistConvention continued to administer its retirement plan.The Employment Retirement Security Act of 1974(ERISA) granted certain exemptions to churches. Due toRespondent's unique position as a former institution ofthe Baptist Church, with its retirement plan currently ad-ministered by that church's governing, body, questions,arose as to its entitlement to those exemptions. 212DECISIONS OF THENATIONALLABOR RELATIONS BOARDBy an August 9, 1978 letter from the Annuity Boardof the Southern Baptist Convention's (Annuity Board)generalcounsel, Respondent was notified that the Annu-ityBoardwas seekingclarification from Internal Reve-nue Service and the Department of Labor, concerning itsentitlement under the Internal Revenue code as a taxshelter annuity,program.That letter advised thatsimilarchurch plans had obtained favorable rulings from thegovernmentagencies.By its letter to the SouthernBaptistAnnuity Boarddated February 27, 1979, Respondent advised that it hadlearned that the two other Louisiana hospitals that wereformerlyBaptistinstitutionshad withdrawn from theAnnuity Board. The letter asked for an opinion concern-ing whether Respondent should also withdraw in light ofdecisions and problems regarding ERISA. The AnnuityBoard responded on March 8, 1979, by recommendingthat Respondent investigate withdrawal from the Annu-ity Board and advising that the ERISA questions had notbeen resolved.Minutes from committees under Respondent's board oftrustees and letters to outsideagencies,thatwere re-ceived in evidence, show further study, investigation,and consideration was given to the possible withdrawalof,Respondent's employees' retirement plan from the An-nuity Board during the period May 4, 1979, through De-cember 22, 1980.The unrebutted evidence indicated that during theabove-mentioned period oftime,moreand more atten-tion was given to withdrawal from the Southern BaptistAnnuity Board due to the -ERISA problems and due tothe low interest rate received from the Annuity Board.Louis Champagne testified that Respondent was noti-fied of an amendment to ERISA effective September 26,1980.That amendment clarified Respondent'sstatus.Whereas before the September 26, 1980amendment, Re-spondent felt it may possibly "grandfather" under theERISA exemptions as a former church institution, thatamendmentindicated that continued church exemptionswere no longer possible for Respondent.Against that background, the personnel committee ofRespondent's board of trustees was notified on Decem-ber 22, 1980, thatretirementmoneys would be placedwith a privateinsurancecompany. By letter dated Janu-ary 2, 1981, Respondent notified the Annuity Board ofits decision effective January 1, 1981, to change its retire-ment plan and place the funds with Union Mutual Insur-ance Company. Union Mutual submitted its plan to Re-spondent on July 10, 1980.The 'above evidence conclusively proves thatinitialeventsnecessitatingRespondent's change in the employ-ees'pension plan predated the unionorganizing cam-paign-by severalyears. Although some of the consequentevents occurred after the Union first appeared, some ofthosematerial events, such as the September 26, 1980ERISA amendment, were clearly beyond Respondent'scontrol:Moreover, the actual plan that was adopted byRespondent was submitted on July 10, 1980. There wasno showing that Respondent was aware of its employees'union campaignwhen it first considered Union Mutual'sproposal.Moreover, the timing of Respondent's change appearslogical in view of the above evidence. The funds held bythe Southern Baptist Annuity Board exceeded $2 million.In view of the facts establishing that Respondent re-ceived Union Mutual's proposal in July 1980, and theERISA amendments becoming effective September 26,1980, I do not find that Respondent unduly delayed im-plementation to coincide with the union campaign. TheJanuary 1, 1981 effectuation of the plan evidencesprompt and reasonable action under the circumstancesregardless of the timing of the union campaign. The evi-dence is convincing, and I find, that Respondent wouldhave implemented the new plan on January 1, 1981, inthe absence of the union organizing campaign. There-fore, I find that the General Counsel has failed to provea violation by Respondent in implementing the new pen-sion plan in January 1981.4. Free parkingRespondent opened its parking garage in August 1977.By notice dated August 5, 1977, employees were notifiedof parking privileges in the garage with fees at the rateof $6.92 per pay period.Through its news to employees publication, "TheVine," dated May 31, 1978, Respondent notified its em-ployees of a reduction in parking fees to ' $4.62 per payperiod.Louis Champagne testified without rebuttal that by1980Respondentwas providing free parking in thegarage as an encouragement to the evening and night-shift employees to park in the garage as a security meas-ure.AccordingtoRespondent'scomptroller,LynnLanoux, he learned that medicare was changing their at-titude regarding accountability of reimbursable parkingcost.Funds were available to reimburse hospitals forparking of staff and employees as opposed to visitors.The attitude change affected whether the hospital couldsimply allot certain areas to staff and employees parkingas opposed to the old method of accounting for the park-ing on an individual-by-individualbasis.Against thatbackground, Lanoux was directed in the summer of 1980to investigate whether it was beneficial to Respondent tocontinue the system of charging certain employees park-ing fees or changing to a system that would provide formedicare reimbursement-(allowable as cost attributableto that percentage of patient care that was subject tomedicare reimbursement)-for all or a portion of theparking cost.By memo to Respondent's president dated November28, 1980, Lanoux advised that his study showed the park-ing garage could receive pro rata medicare reimburse-ment for staff employee parking of approximately$54,000 per year as opposed to fees currently collectedfrom employees of $50,000 per year. Lanoux recom-mended that Respondent discard the procedure of charg-ing fees to employees and seek reimbursement from med-icare.Subsequently, Lanoux' recommendation was approvedand the employees were notified of the change on De-cember 2, 1980. BATON ROUGE HOSPITAL213Again, as in the case of the pension plan, I note thatRespondent's actions that ultimately resulted in 'freeparking for the day-shift employees commenced before ithad knowledge of the union campaign. The employeesother than day shift received free parking in'the garageand Lanoux's study, which resulted in free parking forthe day shift, all occurred before the union campaign.The evidence reveals that Respondent acted properlyand in a logical fashion following Lanoux's November28, 1980 recommendation. I find, under the circum-stances, that the facts demonstrate that the change inparking would have resulted absent the employees' unionactivities.Therefore, I shall recommend dismissal of theallegation.II.THE 8(A)(3) ALLEGATIONS,A. The LayoffsThe complaint alleges that Respondent terminated orlaid off employees Charles Hamilton,Ethyl Booker, Jac-queline Jones, Mae Ella LaCour,Susan Quiett,Ruth Ste-venson,Teresa Thomas,LucilleWilson,andWarnerWilson because of their protected activities.The evidence conclusively proves, and the GeneralCounsel concedes in' its brief,that Respondent's decisionto lay off a substantial segment of its work force duringFebruary 1981 was motivated by economic.consider-ations.Due to a continuing decline in its patient censusand its continuing inability to recruit and retain a suffi-cient number of registered nurses to support its employeecomplement,Respondent decided to lay off some 53 em-ployees from all departments including 4 employees inhousekeeping,1leaderman'in the laundry,and 20 em-ployees from nursing services.The evidence revealed that an acceptable level ofstaff-to-patient census was in the range of 3.3 to 3.6 em-ployees per patient.In December 1980,Respondent wasoperating at the level of 4.5 employees per patient. Al-though some reduction in the number of employees hadbeen achieved through normal attrition,itbecame appar-ent during early 1981 that a layoff,would be necessary inorder toreach an acceptable level of employees.In view of' the unrebutted evidence and the GeneralCounsel's concession that the overall decision was notdiscriminatorilymotivated,Ifind thatRespondent'soveralllayoffaction was notillegal.'The General Counsel does contend and I shall nowconsider,whether Respondent engaged in illegal conductby selecting for layoff,among others,the nine allegeddiscriminatees.1..Thenurses aidesThe General Counsel contends that of all the nursesaides selected for layoff, the following would not havebeen selected but for, their union activity: (1) EthylBooker, (2) Mae Ella LaCour, (3) Ruth Stevenson, (4)Teresa Thomas, and (5) Lucille Wilson.Vice President Edward Silvey testified regarding theneed to reduce the number of nurses aides. In the springof 1980., Silvey, in consultation with Tom Alexander, de-cided a staff reduction was necessary.Itwasdecidedthat the reduction, which would be attempted by attri-tion,should involve60 nurses aides.However, by late1980, 108 nurses aides were still employed. The reduc-tion by attrition had been only partly successful. -Fortyof the needed 60 reductions had occurred through attri-tion. In December 1980, Silvey, along with Alexander,decided it would be necessary to lay off 20 employees innursing services, 18 nurses aides, and 2 operating roomaides.Silvey advised the director of nursing services toselect the employees for layoff based on job perform-ance.Joyce Burkeen was director of nursing, services at ma-terial times. Burkeen testified that on being advised bySilvey to select employees, for layoff, she discussed theaides' job performance with their supervisors and re-viewed all the, employees' personnel records. Throughthat initial process, approximately 40 employees werefound to be outside the area of consideration for layoffsbecause of their good performance. Those 40 were there-upon eliminated from the selection process.Of theremaining, employees, Burkeen decided on aprocess of evaluating job performance on the basis of theemployees availability at work. She elected to selectthose employees with the poorest absentee-tardy records.Each employee file was examined and a list establishedon the basis of the employees with the most absences andtardies over the past 1-year period. However, accordingto Burkeen, 3 of the top 20 were passed over and not se-lected for layoff.Those three included one employee that was out sickbecause she had contacted hepatitis at work in the hospi-tal and was drawing workmen's compensation benefits.Burkeen testified that she was advised that state law pro-hibited discharge of an employee because of illness thatresulted in a workmen's compensation award.Another of the three was a nursing student working asa nurses aide. Her absences were frequent because ofclass conflicts.Burkeen testified that arrangement wasmade when the employee was hired and the hospital wasin hope of retaining the employee on her graduation as aregistered nurse-a critical job that the hospital had trou-ble manning and that contributed to the need to lay offnurses aides. Therefore, Burkeen elected to excuse thatemployee's absences for purposes of layoff consideration.The third employee passed over for layoff was an em-ployee that frequently volunteered to work back-to-backshifts and received a number of tardies when she tooktoo long returning after working consecutive shifts-i.e.,16 hours. Burkeen excused that particular type of tardi-ness due to the strain of working consecutive shifts andhaving only 8 hours before returning the next day.In order to 'prevail, in view of my finding that theoverall decision to lay off the employees in the nursingserviceswas legally motivated, the General Counselmust now establish that either (1) the overall layoff se-lection process in nursing services was discriminatorilydesigned; or (2) the process was discriminatorily appliedin such a fashion that Respondent was able to unfairlyselect the named discriminatees.Regarding item (1) above, the General Counsel offersno evidence showing that Burkeen's decision to select 214DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployees with the highest absentee/tardiness rates wasdiscriminatorilydesigned.Obviously, other processescould have been used in measuring job performance, butno evidence was introduced illustrating that Burkeen'sabsentee/tardiness method was used because it provideda means to discriminate; nor was any other grounds of-fered on which I could find fault withBurkeen's- system.Burkeen testified that she resorted to the absentee/-tardiness procedure after examining the personnel filesand determining the employee evaluations were not suffi-ciently reliable to use in that process. She stated that un-fortunately she discovered that personnel records werenot"verywellkept."Burkeen'sabsentee/tardinesssystem appears on its face to be a logical, although per-haps an inexact method of judging performance, i.e., anemployee does not perform well when they are not onthe job. Therefore, I find no basis to determine that themethod of selection was discriminatory.Next, I must look to see if the system was discrimina-torily applied.Regardless of the apparent inequities involved in se-lecting an employee, perhaps a -longtime employee suchas several employees involved, on the basis of her absen-tee and tardiness record, and regardless of the extent ofthe employee's union activity and other elements tendingto show a prima facie case, I must conclude Respondentacted lawfully if the employee would have been selectedunder the Burkeen system absent their union activities(seeWright Line,251 NLRB 1083 (1980)). I shall consid-er, in making this analysis, Respondent's union animusthat has been illustrated through the supervisors' speech-es to' employees and the numerous 8(a)(1) violations thatI have found herein. I am also mindful of the timing ofthe layoffs coming a little over a month after the Unionfiled its representation petition. Additionally, I am awareof the evidence showing that employees Ethyl Booker,Mae Ella LaCour, Ruth Stevenson, Teresa Thomas, andLucilleWilson engaged in union activities. Three of thealleged discriminatees,Booker,LaCour, and Thomaswere included on the Union's organizing committee listmailed to Respondent on November 24, 1980. Ruth Ste-venson handbilled for the Union at the hospital duringearly February 1981, and was allegedly seen by supervi-sion.The company knowledge element is weak as to al-leged discriminateeLucilleWilson. There was no directevidence showing awareness of Wilson's union feelingsother than an alleged conversation involving Wilson andalleged Supervisor Bogen.However, the above facts establish to my satisfactionthat the General Counsel should prevail if it is shownthat the above alleged discriminatees were treated in adiscriminatory manner. Obviously, regardless of animus,knowledge, timing, and employee union activity, no alle-gation - of illegal termination should survive absent ashowing that the alleged discriminatees were treatedwith disparity.In theinstant case,18 nurses aides,were laid off duringFebruary 1981. Prior to thattime some40 other employ-ees from nursing serviceshad been eliminated throughattrition.Respondent proved that of those employees listed asmembers of the organizing committee in the Union's No-vember 1980 letters, 20 remained in Respondent's employon May 7, 1981, the day of the NLRB election. Three ofthe remaining 10 from the organizing committee volun-tarily resigned before May 7. One member of the com-mittee was discharged for neglect on duty and that em-ployee was not alleged as a discriminatee. The six re-maining union committee members were included in Re-spondent's layoff. Three of the six were nurses aidesBooker, LaCour,andThomas. The remaining three werealso alleged by the General Counsel as discriminatees(see below).As indicated above, the employees involved in Re-spondent's February 1981 reduction in force totaled 53from all departments.Concerning the specific number of absences or tardiesby nurses aides, counsel for the General Counsel wassuppliedwith those records that she used in her Rule611(c) examination of Director of Nursing Burkeen.There was no evidence offered showing that any of thefive alleged nurses aides discriminatees failed to qualifyfor layoff on the basis of those absentee/tardy recordsfor the year before the layoff.Therefore, I must find that the General Counsel failedto establish that former employees Booker, LaCour, Ste-venson, Thomas, and Wilson were treated in a disparatemanner. It is well established that an employee does notreceive immunity from personnel actions simply by en-gaging in union or protected activity. There must be ashowing that the respective employee was treated differ-ently.Here, that element was not proven. I shall recom-mend dismissal of the allegations regarding those five al-leged discriminatees:InternationalComputaprint Corp.,261 NLRB 1106 ('1982).2.The housekeeping employeesThe General Counsel alleges that Respondent laid offemployees Jacqueline Jones and Susan Quiett because oftheir union activities. Both Jones and Quiett were em-ployed as maids in housekeeping.Jones and Quiett were among the four maids laid offduringRespondent's February 19, 1981 reduction inforce.As shown above, the force reduction, which in-cluded a total of 53 employees, was found to have beeneconomically motivated. The sole question remaining iswhether, as the General Counsel alleges, employeesJones and Quiett were selected for layoff because oftheir protected activities.Bill Snider, hospital manager for the management-serv-ice charged with overseeing Respondent's -laundry andhousekeeping department, testified that shortly aftercoming to the hospitalin April 1980 he advised Tom Al-exander that a reduction of housekeeping employees wasnecessary.- However, by December 1980, Respondenthad reduced the housekeeping complement by only fiveemployees through attrition. In February, with house-keeping remaining overstaffed, the head of housekeeping,Melda Pace, was advised to reduce the housekeepingforce by four through layoffs.Pace, faced with an assignment similar to that of JoyceBurkeen in nursing, decided on a procedure of selectingthose four employees with the largest number of discipli- BATON ROUGE HOSPITAL215nary offenses in their personnel records.The four select-ed were Susan Quiett,and Sharon Thompson with fiveconferences8each;and Jacqueline Jones and J. Tate withfour and three conferences,respectively.A listing of theconferences among all housekeeping employees showedthat no maid other than Thompson,who was laid off, re-ceived as many disciplinary conferences as alleged discri-minateesQuiett and Jones.a.Susan QuietsSusan Quiett's personnel'file included reports on con-ferenceswith employee dated December 30, 8, and 7,1979,and July 16 and May 28,1980.However,none ofthe disciplinary incidentswere alleged as violations.9Moreover,the General Counsel does not, argue and noevidence was offered to prove that any of those discipli-nary actions were precipitated by Quiett's union activi-ties. I make special note of that fact because the obviousconcern dictated by an awareness that at ,least three ofQuiett's conferences occurred after Respondent learnedof Quiett'sprounion position-i.e.,on November 24,1980,the Union notified Respondent that Quiett, amongothers, was on the Union's organizing committee.There-after,on December 7, 1980,and afterwards,Quiett en-gaged in handbilling for the Union near the hospital andher activity in that regard was observed by supervision.Two ofQuiett's conferences occurred in alarming prox-imity to her initial handbilling activity.On December 7,the day she first handbilled,Quiett, along with four otheremployees,received a conference report from SupervisorDavid Robertson for overstaying their break. Neverthe-less,Susan Quiett's testimony removed doubt regardingthe integrity of that incident. Although Quiett testifiedthat she was not shown the conference report, she admit-ted that David Robertson"did demand we get up. Hesaid that we had over stayed our break."The recordshows that Robertson also conferenced the other em-ployees involved in that incident.On December 8, Melda Pace completed a conferencereport on Susan Quiett for "late12 times,self--sick 9times,absent9 times,illness in family15 times."10Whenquestioned about the December 8, 1980 conferencereport,Susan Quiett admitted the conference with Paceeven though she testified that Pace told her the reportwould not go on the record if Quiett did not sign it."Moreover, it appears that this was not an incident wherePace arbitrarily selected Susan Quiett for absentee coun-seling.Counseling reportswere offered for the fourhousekeeping employees laid off in February. All foure Disciplinary writeups were referred to as conferences9TheGeneral Counsel does allege as an 8(a)(3) violation that, begin-ning in 1 he first week of December 1980, Respondent changed SusanQuiett's work assignments because of her union activities.The evidencesupports that allegation as shown hereafter.10 The conference report covered the December 30, 1979, through De-cember 8, 1980 period. In addition to the above, the conference reportshowed, "maternity leave-January 26,1980-April 8, 1980 Surgery leave:August 24, 1980-October 27, 1980."11Although I found Quiett to be a credible witness, I do not credither testimony,in this regard.It simply makes no sense that the supervisorwould reward an employee because the employee refused to sign a con-ference report I am convinced that Quiettmisunderstood what MeldaPace said on that occasionreceived counseling in December 1980 for attendanceproblems;Joann Tateon December 29, 1980;JacquelineJones on December 16, 1980;Susan Quiett on December8, 1980;and Sharon Thompson on December9, 1980,12Likewise,concerning Susan Quiett's last, conferencereport beforeshe waslaid off,when questioned aboutthe December 30, 1980 conference report on the condi-tion of her uniform,Quiett admitted the occurrence.Susan Quiett also acknowledged awarenessof her ear-lier conference reports dated before her unionactivity-a verbal warningon July 16,1980,and a warning forsmoking datedMay 28,1980.The May '28, 1980confer-ence was theonly one ofher five conferencereports thatwas signedby Quiett.Despite Quiett's candid testimony acknowledging her,various conferences, I am deeplytroubled by' theirtiming,especially'when viewed against Respondent'sproven animus,Quiett's veryvisible union involvementand Respondent's knowledgeof thatinvolvement, andthe overall 8(a)(1) activity, and Quiett'sdirect involve-ment in someof that activity.Moreover,as shownbelow,I am convincedthatQuiettwas awarded moreburdensome work assignments following Respondent'slearning of the union activities 13I am also mindfulof various devices by which warn-ings may be unduly increased during a union campaign,but the evidence does not establish that occurred here.Nor wasthereevidence that Susan Quiett'sconferencesinvolved occurrencesfor which employeeswere not rou-tinely conferenced.The bottomline here,as in the case of the nursesaides,isthatthe evidence failed to prove disparity.There wasno showingthat theselection processwas dis-criminatorily designedand therewas noshowing thatSusan Quiett was discriminatorilydisciplined on the fiveoccasionsthat ' led' to her layoff.Regardlessof my feel-ings of concern,I am not empoweredto substitute con-jecture and suspicionfor evidence.Regardlessof the dif-ficulty of proof,the case must fail absent a showing ofdiscriminatory treatment.(InternationalComputaprintCorp.,261 NLRB 1106.)b. Jacqueline JonesThe record proved that ' Jones received four confer-ence reports during the year before she was laid off.On December 16, 1980,Jacqueline Jones received aconference report from Melda Pace for her attendanceduring the December 30, 1979,through December 8,1980 period.The conference reflected"late32 times,self-sick 17 times,absent7 times,illness in family4 times.The conference report was signed by Jacqueline Jones.On December 5, 1980,Jacqueline Jones received aconference report from Supervisor Jones for questioning12 Jacqueline Jones testified that December was the first time house-keeping employees had been called in and counseled about their attend-ance. However, Jones testified that the entire department was included inthat procedure.Therefore, even if this conference report is discontinuedregarding all employees counseled,there would be no change in the rela-tive positions of the employees on the listing of conference reportsIS The General Counsel did not argue and the evidence failed to showthat Quiett's changed work assignments contributed to any of the confer-ence reports she received in December 1980. 216DECISIONSOF THE NATIONALLABOR RELATIONS BOARDher work assignments, telling supervisors that they werescared of another employee, and telling that employeethat the supervisors must be "scared" of her. JacquelineJones acknowledged that particular incident in her testi-mony although she contested some of the facts related inthe conference report.On September 16, 1980, Jones was awarded a confer-ence report for "not reporting to work" and "not givingcorrect information." Jones admitted the incident oc-curred as a result of her involvement in a police action ata party she attended that resulted in her not being able towork. Jacqueline Jones admitted receiving the confer-ence report.Jones denied knowledge of an incident and a confer-ence dated September 20, 1980. That conference reportwas'signed by Supervisor David Robertson.14 FollowingJones' testimony, Respondent called David Robertson,who testified as follows regarding the September 20,1980 conference report:A. Yes, I went in and I told her that her breakwas over and it was time to leave. And as I waswalking away she mumbled something and I turnedaround and said, what was that?And the words was, you're getting kind of smarthere lately.Q. And did you write her up?A. Yes, I didn't write up-I wrote-what I did Ijust wrote the paper that I had warned her of over-staying her break. And as far as writing it up, itwasn'twhat you'd call a writeup, it was just awarning so I could know myself that I had told herabout this incident.On cross-examination, Robertson admitted that he didnot tell Jones he had written the September 20, 1980conference report. Robertson's above testimony is unre-butted because Jones was not called to deny his specifictestimony regarding the incident.As in the case of Susan Quiett, I find the record failsto justify a determination that Jones was treated in a dis-criminatorily manner. The only housekeeping employeeswith more conference reports than Jones were SusanQuiett and Sharton Thompson, both of whom were alsolaid off. The record fails to show that Jones' December16, 1980 conference on attendance was discriminatorilyawarded because there was no showing that any house-keeping employee with a worse attendance/trady recordfailed to receive a conference report. Moreover, therewas no showing that any employee would not have beenawarded conference reports, as Jones was on December5, September 16, and September 20, 1980.14 Jones did not sign her September 20, 1980 conference report andthe document does not show that she refused to sign However, the con-ference reports received in evidence on housekeeping employees Jones,Tate,Quiett, and Thompson (the laid-off employees) show numerousconference reports that do not contain either the employee's signature ora "refused to sign" notation. David Robertson issued conference reportsto Jones, Quiett, and Thompson and none of his reports contain eitherthe employee's signatureor the notation "refused to sign " Also, Supervi-sors Johnson and Courville issued conference reports that do not includethe employee's signature or an indication "refused to sign "In view of the above, I reluctantly find that the evi-dence does not support a determination that either. SusanQuiett or Jacqueline Jones was discriminatorily laid off.c.Charles HamiltonThe General Counsel's case in support of CharlesHamilton is totally dependent on my determining Hamil-ton was not a supervisor. In that regard, counsel for theGeneral Counsel contends, "Hamilton's refusal to with-draw support from the union was the precipitating eventwhich caused his discharge." In view of my determina-tion that Hamilton was a supervisor, the General Coun-sel's case must fail. An employer may legally discharge asupervisor for refusing to withdraw support for a union.I am in agreement with counsel for the General Coun-sel'scontention that Hamilton's extensive activities onthe Union's behalf were known to management. More-over, as shown above, I credit the testimony showingthat Hamilton was warned to cease his union activities orrisk further disciplinary action.It is apparent from the record that Hamilton, a valuedemployee, was treated with disparity. But for my findingthatHamilton was a supervisor, I would have found aviolation.The facts reveal that Hamilton was selectedfor termination because of his union activities. However,as shown above, that does not constitute a violation inview of his supervisory position.Parker-Robb Chevrolet,262 NLRB 402 (1982).d.Warner WilsonWilson, like Charles Hamilton, was cautioned by su-pervision to cease his union activities (see above).Wil-son's union activities were extensive. He signed one, anddistributed other, union authorization cards. As shownabove,Wilson had conversations with Supervisor Betzabout the Union and Betz cautioned Wilson that theywere out to get Wilson's job. Also, as shown above,Wilson was an outspoken advocate of the Union duringone of Respondent's group meetings. Therefore, therecord establishes, as it did in all the termination casesdiscussed above, the elements of animus, knowledge,union activities, and timing. Additionally,Wilson wasthreatened with discharge because of his union activities.Moreover, the evidence also revealed that Wilson wastreated in a discriminatory fashion. There is no questionbut thatWarner Wilson was a valued employee-Re-spondent did not argue otherwise. He held the responsi-ble position of leaderman and, as shown above, on regu-lar occasions he was the senior employee present on,thejob with significant responsibilities.Respondent contends it was necessary to lay off one ofits leadermen.However, no evidence was offered, toshow why a leaderman position was selected over an-other nonsupervisory position. Respondent alleged thatWilson was the junior leaderman. However, Wilson's tes-timony, which I credit as shown above, demonstratedthat he was senior to the woman who occupied, the lea-derman position on the night shift. Wilson testified thathe was never offered the opportunity to transfer to thenight shift to avoid lay off. BATONROUGE HOSPITAL217Therefore, the evidence is overwhelming and I fmdthatWarner Wilson was laid off on February 20, 1980,because ofhis unionactivities.e.Susan Quiett's change inwork assignmentsSusan Quiett testified that for the first time during heremployment with Respondent, on December 8, 1980, theday following her first handbilling for the Union near thehospital, she was reassigned three different work areasduring her shift. She was assigned 3d west, but subse-quently sent to 4th west; later to 2d west and finallyback to 3d west. Quiett complained that after December8 she was assignedto clean and mop walls and to mopbrick on the ground floor in pediatrics without assistanceeven though that work was normally performed by por-ters. She was also assigned to sweep and mop stairs fromthe fifth floor down to the ground floor. Additionally,Quiett wasassignedto clean 42 rooms without help. Ac-cording to Quiett, she had not receivedsimilar assign-ments before her handbilling activity. He request for as-sistance from Supervisor Cyrus was denied.Melda Pace testified that "Hard cleanup jobs" such asscrubbing walls, were normally performed by' both maidsand porters.When asked if those jobs normally involvedmore than one person, Pace testified, "It would be ac-cording to how bigan area itwould be."Respondent offered assignment records that appearedto show the generalassignmentsof the relief maids, andcontended that those records demonstrated that Quiett'sproject and patient room assignments had remained con-sistent.However, I am convinced on the basis of Quiett's testi-mony, which I credit, that she wasassignedmore diffi-cult jobs withoutassistanceafter being observed hand-billing for the Union. Such activity provides a conven-ient means for an employer to express how adverse con-sequences may flow from union activity and that actionis prohibited by Section 8(a)(1) and (3) of the Act.B. Denial of a, Merit Wage IncreaseCounsel for the General Counsel contends that EthelBooker was denied a merit pay increase in January 1981because of her union activities. Booker testified that Su-pervisorGillespie promised her an increase in January1981, following an evaluation.When Booker did not re-ceive the increase, she inquired of Gillespie and was re-ferred to PersonnelDirectorChampagne.However,Booker never had an opportunity to discuss the matterwith Champagne.Respondent, through documents (including checkssigned by Booker), and testimony of Louis Champagne,offered evidence that Ethel Booker received a generalincrease in pay in September' 1980, and a merit increaseeffective October 19, 1980. Champagne testified that theabove increases brought Booker to the top of her payscale,making her ineligible for an increase in January1981.I find Respondent's evidence convincing. The GeneralCounsel did not overcome the evidence that Booker wasineligible for a January raise due to her earlierincreases.Therefore, I fmd that if Booker was informed by Gilles-pie that she was scheduled to receive another wage in-creasein January, that information was incorrect. I aminclined to believe that Booker was mistaken and thatshe confused the time she received information about hermerit raise. In any event, I credit the evidence showingthatBooker was not deniedan increase,which shewould have received but for her union activities.III.ADDITIONAL OBJECTIONS EVIDENCEAt the beginning of the hearing, the Union calledthree witnesses that it relied on, in addition to evidenceoffered during the unfair labor practice case mentionedabove,15 to support its objections.A. Margaret WalterThe first witness for the Union, employee MargaretWalter, testified she attended several meetings regardingthe union campaign, which were conducted by Respond-ent atthe hospital.Walter testified the first of thosemeetingswas held in February and Sawyer and Walters(from X-ray) spoke. Walter recalled Sawyer mentioningthe following:And then if they a union come in the first thing itwould do was to call us out on strike. And, then, ifwe went out on strike our time that we go out onstrike wouldn't-we wouldn't be paid for. And theywould have somebody to come in and replace us.Q. Okay. What else did he say about strikes?A.Well, I think, you know, I think at that meet-ing that was mainly all that he said.Q. All right. Did he cite any examples of strikes?A.Well,Mr.Walters read some things aboutstrikes happening in other hospitals over the state.And one particular one, I think, was about employ-ees who had been off 107 days or so. And he toldhow much money the people had lost from beingout on strike. And that we wouldn't get paid if wego out any certain length of time like this. And thatthey would have to come in and replace us becausethey couldn't stand for us to be out.Q. Okay, you said he read from something. Did,hehave some document in his hand that he wasreading from?A. Well, he had some type of paper, yes. I don'tknow exactly what it was.Q. All right. Did you get a copy of anything toread while this was going on?A. No.Q.Okay., Did he-Mr. Sawyer indicate whatthe-if the union won the election, how the hospitalwas going to' bargain with the union?A. Well, he said that they would start off with-all of the benefits that we had then, we would havenothing.We would start off with a blank sheet ofpaper when they would sit down to the bargainingtable.15 See fn. 3 above. 218DECISIONS OF THE NATIONAL LABOR-- RELATIONS BOARDAnd we would start there and we would-it wasno guarantee that we would get anything if theybargained with the union.Q.Do you recall that Mr. Sawyer said whatwould happen if there was a strike and when it wasover-what the consequences of the strike would beonce it was over?A. Well, hesaid if we were called out on strikeand we went out and struck,then,the time that wewere out we didn't get paid for. And then wewouldn't be able to come back to our jobs.Q. You Would not-A. WeQ. You would not-be able to come back to yourjobs?A. Right, because they would replace us.Q.All right.When is the-that was the firstmeeting that you can remember.Did Mr.Walterssay anything at thisfirstmeeting?A. Well, heread from the paperabout the strikesand he talked about-you know, he talked about thesame thing;about strikes, during that meeting.Walter attended a second meeting, some 2 or 3 weeksafter the first. The speakers at that meeting were Munnand James(assistant director of food services).Her testi-mony was that Munn spoke first:A. Well, he told us-the first thing thatI can re-member-he said his father was a member of aunion,but-whichwas no good-and that hethought unions was no good and it wasn'ta goodideafor usto have a union in the hospital.Q.Okay,was he reading from something, aswell?A. Yeah, they did have a-sometype of paper.Q. I see. Did they hand out anything for you toread at this meeting?A. Yeah, they gave us a booklet when we wentin.Q Did the book havea title or a name?A. I-don't remember the title or name of it, but inthe book they had all the different types of articlesabout striking in different places in different cities,hospitals and what not,for the unions.Q. As best you can recall, can you tell us-some ofthese places, what the book said, what it was about?A.No, Ican't remember exactly some of theplaces. But one particular picture inthe book theytalked about because it was a picture of violencebeing carried on at a strike.,And they made theremark that would we want this to happen-thatsome of the people in this picture at this strike waskilled` at the time of the strike. And they said wedidn'twant that to happen here in Baton Rouge.Q. I see.Again,at this meeting was anything'saidthat if there was' a strike, about what the conse-quences would be,once it was over, to you?A.Well,Mr.Munn,he say that if we got theunion'in and'they-come to the bargaining table andtheywould bargain in goodfaith.But he also saidthat when you bargain in good faith it didn't reallymean that we would get more than we had been.Probably,itwould meanthat we wouldget less thanwhat we had now.Q. All right.That was his position on bargaining.What about on the-at the end of-if there was astrike,what would be the consequence to you as anemployee?-A. Well,he said that if there was a strike and wewould definitely be replaced and would not get-ourjobs back.Q. You would not get your jobs back?A. No.Q. All right.Was that all that Mr. Munn said atthe meeting?A. Well, I think so.Q. Okay,didMs. James say anything,the assist-ant director of food services?A. Yes, sheread some documents about strikes atdifferent places.And I can't remember where itwas. But it was different cities and states, over aperiod of time. At differenttimesthey had strikesand things that happened during the strike.Q. Okay, what-did she read from the same bookthat you-that they handed out at the meeting?A. Well, I couldn't follow her in. the book.Q. Uh-huh.A. I can't say for sure she wasn't reading from it,but when I tried to follow what article she wasreading in the book I could never find-the place shewas reading from.On the day before the May 8,1981 election,accordingtoWalter,she attended a third meeting.The speakerswere Alexander and Jacobs. Shelia Jacobs spoke first:A. Well, shegave us the procedures for votingand how just what you do when you vote.Showed us a sample ballot and how to, go aboutmarking it.Q. Okay,, did she say anything else at this meet-ing?A.Well, she said if the employees were off onelection day-to come in and clock in and out-thatthey would be paid for it.Q. I see.Did she say anything else?A. Well, not toomuch more than that.Q. Okay, then who spoke next?A. Mr. Alexander.Q. And what did he say?A. Well,he talked mainly about Mr. Crayton.Q. Who is Mr. Crayton?A. Well, Mr.Crayton was one of the union rep-resentatives.Q. Okay, go ahead.A. He told us about Mr. Crayton being evictedor fired or something,from Lake Charles,duringthe strike.Idon't know-he said something hedidn't go for the Lake Charles peoples. And hedidn't think he was the man that he would want torepresent him. BATON ROUGE HOSPITAL219B. Brenda BrownEmployee Brenda Brown also testified about thegroup meetings held by Respondent. Brown recalled thatthe speakers at the first meeting she attended in January1981 were Betty Falgout and another counselor. Her tes-timony regarding that meeting was:Q. All right, who spoke first?A. The counsellor.Q. All right, what did this counsellor say?A.Well, he began talking on strikes out of abooklet, "Tell It LikeIt Is."And then theystartedtalking about strikes.Q. "Tell It Like It Is" was the name of the book-let?A. Yes.Q. All right. As close as you can recall, will youtelluswhat the counsellor said about strikes andhow he used the booklet?A.Well, as close as I can recall, strike-wassaying that how it can hurt your family and canhurt you, may cause you to lose your job, someonecausing you to lose your life or someone of yourloved one's life. And it's just a whole tragedy inyour life and your family.Q. Did he say anything else about strikes, giveany names of any hospitals or-A.Well, he gave the name of one hospital. Idon't recall-one in Lake Charles.Q. Uh-huh.A. I don't recall the name but somewhere inLake Charles.Q. Did they-did he bring out any other exam-ples of the consequences of strikes?A.Well, something-not just, you know, youcould get hurt and while you are striking they canhire someone else to take your place. And he mighteven work for less to get the job while you're onstrike.And that sometime some outsider can comein and cause a disturbance that will cause you to getinto a disturbance and you might lose your life or amember of your family or something.Q. Did the counsellor discuss-that spoke--dis-cuss anything about the bargaining that wouldoccur if the union won the election?A. Yes.Q. What did he say?A. He said that if the union won the electionthey would go to the bargaining table with a blanksheet of paper and start from scratch.Q. When you say "they" who do you mean?A. I guess administration when you say "they."Q. Okay. Would go with a blank sheet of paperwith-what else did he say about that?A. They would start from scratch and they don'thave to agree to anything that would be said. Theydon't start from where your present salary is oranything.They start all over from the beginning.They will work up; they don't have to agree toanything.Q. All right. Did he make any predictions aboutployees?A. He said it would be bad; you would come outwith less than what you had from the bargaining. Itcould happen that way.Q_ Did the counsellor say anything about a unioncard-about signing a union card?A. Yeah,thatwas at the second meeting I wentto.Q. All right.Well was there anything the coun-sellor saidat the firstmeeting?A.Well, they talked about strikes at manufactur-ing companies,and strikes at a hospital that he onceworked for and the tragedy there.A. What did he say?A. People lost jobs;some washired back,wasn'ttoo many. And some lost their jobs. Some homeswas burned or something or other. Exactly whosehome it was I don't recall but he said that he re-called that happening. It was just an upset.Q. I see. Did Ms. Falgout say anything at thismeeting?A. No, she didn't say anything until her turncame.Q. All right.When her turn came did she sayanything?A. Just emphasized on what the counsellor said.Brown attended a second group meeting in March1981, and the speakers were Tom Hagen (vice president,chemical dependency unit) and Linda Alenbaugh (a headover nursing services).Tom Hagen spoke first:A.Well, first he gave out "Tell It Like It Is."And they were reading from off some papers theyhad. And then, they told us to open up the booklet.And they started-open to certain pages. And thepage we opened up was to the salaries of the inter-national union. And it showed the salaries peoplemade.Q. Uh-huh.A.-That was being paid, how much thesepeople was paying. And that's what it was, salary,firstwe talked about.Q. Okay, what else did he say at the meeting?A. He talked about Mr. Crayton and said that-that we-union dues-the dues that we paid wouldbuy Mr. Crayton black cadillacs, and we could bebuying our own needs for our purpose of life. Andhe was saying that how much money that theywere making compared to what we were making.And instead of giving our money to them-uniondues-how often they wanted it to be giving it tothem-Q. Uh-huh.A. -to keep them in black cadillacs.Q. All right. AnythingelseMr. Hagen said atthismeeting?A.-Well, yeah, he said that he would like every-one to come and vote and if you didn't have a waythat they had some that would be working that day 220DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD.and justcall-call and someonewould pick you upand bring you and take you back.Q. All right. Did-A. But-Q. Okay,excuse me.Did he say anything aboutnegotiationsat thismeeting,bargaining?A. No.Q. Anything about strikes?A. No.Q.DidMs.Alenbaugh spoke-speak at thismeeting?A. Yes.Q. What did Ms. Alenbaugh say?A. She spoke about finesand assessments.Q. What did she say aboutfines and assessments?A. She wastelling usthatif the unionshould getin and yousignedcards forunion duesto be paid, ifyou didn't pay yourunion dues in a certain lengthof time they -would fine you. And you have to payall that money atone timeyou'd lose your- $100something or other they give you-$100 death orsomething or other, you know, death of a familymember,you know, if you're a union member.C. Roger ThomasFormer employee Roger Thomas attended a groupmeetinginMarch 1981. The speakers, were Tom Sawyerand Jim Walters. Thomas testified that Sawyer spokefirst:A. Well, it all begins about theunion.And theypassed out booklets telling-"Tell It Like It Is"booklets.And they discussed that-about how ourbenefits,we'd lose everything we have and wewould start from a blank sheet. You know, theyshowed us a blank sheet of paper.Q. Okay, is-when he brought up about the bene-fits and the blank sheet of paper can you tell us, asnear as;you can remember, exactly what Mr.Sawyer said about that?A. Well, first he say that if theunion get in wehave to start allover again,blank sheet of paper.We'd lose everything.Q. Uh-huh.A. -our benefits. And theunion's not going topromiseanything that we should get it. We mightget lessor we might get more.But wewill lose ourbenefits.Q. Okay.A.We'd start from zero and the union can'tpromise us anything.Q. Uh-huh.A. And in the booklet it showed strike,, CocaCola, and, you know, several people pushing andfighting on the strike. And this was discussed.Q. Do you recall anything -specifically in terms ofwhat strike-did they mention any names of thehospitals or towns, or hospitals?A.Well, it was in Lafayette. It was a picture ofCoca Cola. It was East Jefferson Hospital and itwas in Lafayette.Thomas attended the secondmeeting 3or 4 weeksafter the first, which was also conducted by Sawyer andWalters:Q. What did Mr. Sawyer say at the second meet-ing?A.Well, basically on the same thing, benefits, ablank sheet of paper and about strikes.Q. All right. What did he say about benefits?A.Well, we can lose everything we have nowand we'll have to start all over fromzero.Q. Okay, what did he say about strikes?A. He really didn't say too much about strikes.The strike was the key word and the pictures. Thepictures and strikes is what, you know, like using toupset a lot of people, you know. That we don'tneed the union here and if we go on strike this iswhat would happen, people fightamongeach other.Your car and something-you know, burn downyour homes and all that. That was the thing thatwas used.Q. Okay. Did he use the-at the secondmeetingdid Mr. Sawyer say anything about the blank sheetof paper as he had in the first meeting?A. Yes, he did.Q.What did he say about that?A. Well, he said that-okay, we would start allover from a blank sheet of paper. The union can'tpromiseus anything; that they don't have to negoti-atewith theunionor give anything. They have tostart from blank. And we'll lose benefits; we'll startfrom zero. We might get more, we might not.Q. Did you attend any othermeetings?A. No.DiscussionThe evidence is substantial that the "blank sheet ofpaper" comments were included in only the first of thegroup talks. I have credited testimony that- the writtentext was used on that occasion. With that background, Iam convinced that Roger Thomas was confused in histestimony regarding the subjects covered in the secondgroup meeting that he attended. It appears, and I find,that his testimony in that regard actually refers to thefirst series of meetings. Therefore, I shall not credit histestimony to the extent it involves meetings other thanthose of the first series. Concerning the first series, I findthe written text was used.L was impressed with the demeanor of witnesses Mar-garetWalter and Brenda Brown and I credit their testi-mony regardingmeetingsafter the first series. However,I see nothing in Brown's testimony that reveals objec-tionable conduct by Respondent during any of the subse-quent meetings.RegardingWalter, she testified that she attended asecond group meeting some 2 or 3 weeks after the firstand the speakers were Munn and James. According toWalter,Munn told the employees, among other things,"That, if there was a strike and we would definitely bereplaced and would not get our jobs back." Although BATON ROUGE HOSPITAL221Munn testified, he did not deny that he made the com-ment. I credit Walter's testimony in that regard.Objections FindingsAs shown above, the Union's objections include alle-gations of Respondent threatening its employees withloss of benefits, possible loss of jobs, and loss of previ-ously enjoyed benefits. Also alleged are the matters in-cluded in the April 10, 1981 complaint in Cases 15-CA-8050 and 15-CA-8050-2The petition in Case 15-RC-6750 was filed on January15, 1981. The election was conducted on May 7, 1981.My above findings concerning the alleged unfair laborpractice allegations reflect that several 8(a)(1) violationsoccurred during the above-mentioned critical period.16Those violations that I find also constituted objectionableconduct, including the following:(1)Gerald Colston interrogated employee Susan Quiettabout 2 weeks before February 20, 1981 (sec. I,A,above).(2)On February 12, 1981, Tom Alexander cautionedemployeeWarner Wilson to cease his union activitiesand threatened Wilson with discharge if he did not do so(sec. I,D, above).(3) In mid-February 1981, Larry Betz cautioned em-ployeeWarner Wilson to watch himself because theywere out to get him because of Wilson's union activities(sec. 1,1, above).(4) In early February 1981, Supervisor Nellie Guilbeauthreatened employees that if the Union got in the em-ployeeswould not be able to work overtime, adjustwork schedules, or come to supervision with employeeproblems or complaints (sec. 10, above).Additionally, as shown above under "Discussion," Icredit the testimony of Margaret Walter that she andother employees were told by Munn in a group meetingthat they would be replaced and would not get their jobsback in the event of a strike. I find that statement consti-tutes objectionable conduct within the scope of Objec-tion 1. In that regard, I note Respondent's continued em-phasis to its employees of the likelihood of a strike (seeabove).Walter's total testimony reveals that group meet-ing was held in February or March 1981.In view of my findings above, I recommend that Ob-jections (1), (3), and (9) be sustained and the election setaside. and a new election ordered.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. Service Employees' International Union, Local 275,AFL-CIO is a labor organization within the meaning ofSection 2(5) of the Act.3.By interrogating its employees about their union ac-tivities; threatening its employees with discharge if theUnion was successful in organizing its unit employees;16 Several of the matters, including from example Gerald Colston's in-terrogation of Yolanda Scott, were placed as occurring in January 1981Because the evidence failed to show those matters occurred on or afterJanuary 15, 1 have not found them to fall within the critical periodthreatening employees that they would not be allowed todiscusswork-scheduling problems if the Union was se-lected; and threatening employees that if the Union wassuccessful, employees would not be able to work over-time, adjust work schedules, or come to supervision withemployee problems and complaints, Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.By laying off its employee Warner Wilson on Feb-ruary 20, 1981, and, thereafter, failing, refusing,,and con-tinuing to fail and refuse to reinstate Wilson, Respondenthas engaged in unfair labor practices within the meaningof Section 8(a)(1) and (3) of the Act.5.-By changing the work assignments of employeeSusan Quiett to more onerous jobs about December 8,1980, and continuing to assign more difficult work toSusan Quiett until her layoff on February 20, 1981, be-cause of Quiett's union activities, Respondent has en-gaged in unfair labor practices within the meaning ofSection 8(a)(1) and (3) of the Act.6.Respondent did not otherwise- engage in unfair laborpractices as alleged in the complaint.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend it be ordered to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act, As I havefound that Respondent unlawfully laid off employeeWarner Wilson, I shall recommend that Respondent beordered to offer Wilson immediate and full reinstatementto his former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to his se-niority or other rights and privileges. I shall further rec-ommend that Respondent be ordered to make Wilsonwhole for any loss of earnings he may have suffered as aresult of the discrimination against him. Backpay may becomputed with interest as described in F.W. WoolworthCo.,90 NLRB 289 (1950), andFlorida Steel Corp.,231NLRB 651 (1977).17On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-edisORDERThe Respondent,Baton Rouge General Hospital Cor-poration,Baton Rouge,Louisiana,itsofficers,agents,successors,and assigns, shall1.Cease and desist from(a) Interferingwith,restraining, and coercing its em-ployees in the exercise of their rights guaranteed to themin Section7 of theAct, in violation of Section 8(a)(1) oftheAct,by interrogating its employees concerning itsemployees union activities, by threatening its employeeswith discharge if the Union was successful;by threaten-17 See generallyIsis Plumbing Co.,138 NLRB 716 (1962)18 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses 222DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing its employees that the employees would not be al-lowed to discuss work scheduling problems if the Unionwas selected-, and by threatening its employees that if theUnion was successful, employees would not be able towork overtime, adjust work schedules, or come to super-vision with employee problems or complaints.(b) Changing work schedules of its employees becauseof its employees' support for the Union.(c)Laying off and thereafter refusing to reinstate itsemployees because of the employees' union activities.(d) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer immediate and full reinstatement to WarnerWilson to his former position or, if that position nolonger exists, to a substantially equivalent position, with-out prejudice to his seniority, or other rights and privi-leges.(b)Make Warner Wilson whole for any loss of pay hemay have suffered as a result of the discriminationagainst him in the manner set forth in the remedy sectionof this decision.(c)Remove from his files any reference to the layoffof Warner Wilson on February 20, 1981, and notify himinwriting that this has been done and that the evidenceof his unlawful layoff will not be used as a basis forfuture personnel actions against him.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(e) Post at its Baton Rouge, Louisiana facility copiesof the attached notice marked "Appendix."19 Copies ofthe notice, on forms provided by the Regional DirectorforRegion 15, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has takento comply.19 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "